          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 1 of 164



1    Alexei Klestoff (SBN 224016)
     ZWILLGEN LAW LLP
2    235 Montgomery Street, Suite 425
     San Francisco, CA 94104
3
     Telephone: (415) 590-2340
4    Facsimile: (415) 636-5965
     alexei@zwillgen.com
5
     Attorney for Plaintiffs
6    Udemy, Inc.
     Maximilian Schwarzmüller
7    Academind GmbH
     Peter Dalmaris
8    Futureshock Enterprises Pty. Ltd.
     Jose Marcial Portilla
9    Pierian Data Inc.
     Harrison Colt Steele
10

11                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14

15

16    UDEMY, INC.; MAXIMILIAN                             Case No.
17    SCHWARZMÜLLER;
      ACADEMIND GMBH;                                     COMPLAINT
18    PETER DALMARIS;
19    FUTURESHOCK ENTERPRISES
      PTY. LTD.; JOSE MARCIAL
20    PORTILLA; PIERIAN DATA
21    INC.; and HARRISON COLT
      STEELE
22

23                              Plaintiffs,
             v.
24    FREETUTORIALS; and JOHN
25    DOES 1-7,

26                              Defendants.
27

28

                                                  -1-
                                              COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 2 of 164



1           Plaintiffs, Udemy, Inc. (“Udemy”) and Maximilian Schwarzmüller, Academind GmbH, Peter
2    Dalmaris, Futureshock Enterprises Pty. Ltd., Jose Marcial Portilla, Pierian Data Inc., and Harrison
3    Colt Steele (the “Named Udemy Instructors”) (collectively, “Plaintiffs”), by and through their
4    undersigned counsel of record, for their Complaint, allege as follows:
5                                        NATURE OF THE ACTION
6           1.      This copyright and trademark infringement action arises out of an international pirate
7    content service provided to customers through www.freetutorials.eu (the “Infringing Website”).
8    Visitors of the Infringing Website, including Internet users in the United States, use the Infringing
9    Website to download unlicensed, unauthorized educational content. The primary victims of this
10   piracy are Udemy—a marketplace for learning and teaching online where instructors (“Instructors”)
11   can post educational video courses (“Courses”) that customers can pay a course fee to access—and
12   the Instructors themselves whose content is pirated and distributed without authorization. The
13   Named Udemy Instructors hold copyright interests in the video content (“Content”) that they have
14   posted on Udemy along with the titles (“Course Titles”) and descriptions (“Course Descriptions”)
15   associated with that Content (collectively, the “Course Material”). The Named Udemy Instructors
16   have submitted copyright applications for the Courses listed in Exhibit A (the “Named Courses”) and
17   thus can bring an infringement action to protect their copyright interests in the Named Courses. See
18   Cosmetic Ideas, Inc. v. IAC/Interactivecorp., 606 F.3d 612, 615 (9th Cir. 2010).
19          2.      Plaintiffs are the legal and beneficial owners of rights to distribute, publicly perform,
20   use, and exploit the Courses, including the Course Material. Among the bundle of rights afforded
21   Plaintiffs under United States copyright law are the exclusive rights to “reproduce the copyrighted
22   work in copies” and “perform the copyrighted work publicly.” 17 U.S.C. § 106(1) & (4). This
23   includes the exclusive right “to transmit or otherwise communicate a performance or display of”
24   Plaintiffs’ copyrighted Course Material “to the public by means of any device or process whether the
25   members of the public capable of receiving the performance or display receive it in the same place or
26   in separate places and at the same time or at different times.” Id. § 101.
27          3.      Upon information and belief, Defendant FreeTutorials.eu, formerly available at
28   FreeTurtorials.us, (“FreeTutorials”), and currently unidentified affiliates, agents, and co-conspirators

                                                    -2-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 3 of 164



1    including John Does 1-7 (the “John Doe Defendants”) (collectively, “Defendants”), acting in concert
2    with a common purpose and scheme, have (1) copied Courses, including Course Material, from
3    Udemy’s servers in the United States and (2) set up a pirate content service that, without permission
4    and without compensation to Plaintiffs, deliberately and blatantly offers the Course Material over the
5    Internet to United States visitors to the Infringing Website.
6           4.      On or around October 10, 2018, upon information and belief, Defendants changed the
7    domain for the Infringing Website from www.freetutorials.us to www.freetutorials.eu. As of the date
8    of this Complaint, www.freetutorials.us automatically redirects to www.freetutorials.eu. The
9    Infringing Website available at www.freetutorials.eu is nearly identical to the website available at
10   www.freetutorials.us.
11          5.      The Named Udemy Instructors are the legal and beneficial owners of rights to
12   distribute, use, and exploit various registered tradenames, marks, and logos (the “Instructors’ Names
13   and Marks”) and Udemy is the legal and beneficial owner of rights to distribute, use, and exploit
14   certain registered tradenames, marks, and logos (the “Udemy Name and Marks”) (collectively, the
15   “Identified Names and Marks”). See Exhibit B.
16          6.      Upon information and belief, Defendants, acting in concert with a common purpose
17   and scheme, exploit and reproduce the Identified Names and Marks without permission and without
18   compensation to Plaintiffs, and through these actions pass off and misappropriate the Identified
19   Names and Marks, causing significant consumer confusion with Plaintiffs’ sponsorship, endorsement,
20   or association with the Infringing Website as well as dilution of the Identified Names and Marks
21   through blurring and tarnishment.
22          7.      Defendants have monetized the Infringing Website by selling online advertisements
23   and, at times, by collecting monthly memberships and individual course fees.
24          8.      The Infringing Website accomplishes this brazen piracy by publishing an individual
25   webpage for specific Courses (“Unauthorized Course Pages”), which reproduces verbatim the Course
26   Title and Course Description along with a link to download an unauthorized torrent file of the
27   Content (the “Unauthorized Torrent Files”).
28

                                                    -3-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 4 of 164



1            9.      Upon information and belief, Defendants are deeply involved in, and are directly or
2    indirectly responsible for, (a) the capturing of the Content from Udemy’s servers; (b) the posting of
3    the Unauthorized Course Pages with unauthorized copies of the Course Material to the Infringing
4    Website; and (c) the hosting of the Unauthorized Torrent Files that are published on the Unauthorized
5    Course Pages. Through these actions, Defendants directly infringe Plaintiffs’ rights in copyrighted
6    content.
7            10.     The Infringing Website causes Plaintiffs irreparable harm in several ways, including
8    (a) directly competing with the authorized publication and sale of the Courses, causing lost market
9    share and price erosion for legitimate services; (b) interfering with Plaintiffs’ ability to develop a
10   lawful market for Internet distribution of the Courses; (c) depriving Plaintiffs of their rights to control
11   the distribution and quality of the Identified Names and Marks; (d) and disrupting Udemy’s
12   relationships with its Instructors.
13           11.     Defendants have built their entire business around blatant copyright and trademark
14   infringement, shamelessly advertising the Infringing Website as a website where visitors can
15   “Download Udemy Paid Courses for Free” and providing a mechanism through which visitors can
16   request that Defendants create and populate an Unauthorized Course Page for a specific Udemy
17   Course by submitting a form that includes fields for the “Name of the Course at Udemy Website” and
18   “Course Link to Udemy Website.”
19           12.     As a result of Defendants’ unlawful conduct, Plaintiffs are entitled to damages for
20   copyright and trademark infringement as well as permanent injunctive relief barring Defendants from
21   (a) displaying, publicly performing, or reproducing Course Material, including the Courses; (b)
22   displaying, exploiting, or reproducing the Identified Names and Marks; or (c) inducing, encouraging,
23   causing, facilitating, or materially contributing to the unauthorized display, public performance,
24   reproduction, or exploitation of Course Material or the Identified Names and Marks in the United
25   States by others.
26

27

28

                                                    -4-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 5 of 164



1                                                THE PARTIES
2           13.     Plaintiff Udemy is a corporation organized under the laws of the State of Delaware
3    with its principal place of business in San Francisco, California. Udemy is one of the largest online
4    learning platforms in the world.
5           14.     Plaintiff Jose Marcial Portilla, at all relevant times, is a resident of Morgan Hill,
6    California.
7           15.     Plaintiff Pierian Data Inc., at all relevant times, is a California General Stock
8    Corporation.
9           16.     Plaintiff Harrison Colt Steele, at all relevant times, is a resident of San Francisco,
10   California.
11          17.     Plaintiff Maximilian Schwarzmüller, at all relevant times, is a resident of Munich,
12   Germany and owns an Einzelunternehmen registered in Germany that does business around the
13   world, including in the United States.
14          18.     Plaintiff Academind GmbH, at all relevant times, is a German limited liability
15   company doing business around the world, including in the United States.
16          19.     Plaintiff Dr. Peter Dalmaris, at all relevant times, is a resident of Berowra, Australia
17   doing business around the world, including in the United States.
18          20.     Plaintiff Futureshock Enterprises Pty. Ltd., at all relevant times, is an Australian
19   Private Company.
20          21.     Defendant FreeTutorials is the operator of a website, www.freetutorials.eu (formerly,
21   www.freetutorials.us), which, according to the Terms of Use posted on its website—
22   www.freetutorials.eu/terms-of-use-1—as of the date of this filing, claims to be a “Non-Profit
23   Organization” that operates out of “offices in the State of California.”
24          22.     Plaintiffs are ignorant of the true names and capacities of the defendants sued here as
25   John Does 1 through 5, and so sue these defendants by such fictitious names. Plaintiffs will amend
26   the Complaint to allege the true names and capacities of John Does 1-5 when ascertained. Upon
27   information and belief, Defendants John Does 1-5 are individuals or entities currently unknown to
28   Plaintiffs that (a) are acting in concert with, or at the direction of, FreeTutorials or other Defendants

                                                    -5-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 6 of 164



1    to violate Plaintiffs’ rights; (b) capture the Content; (c) post the Unauthorized Course Pages to the
2    Infringing Website; and (d) publish Unauthorized Torrent Files on the Unauthorized Course Pages.
3    This Complaint will refer to all Defendants collectively as “FreeTutorials.”
4           23.     An article published on TorrentFreak—a blog dedicated to reporting news and trends
5    related to file sharing, copyright infringement, and digital rights—quotes a spokesperson associated
6    with FreeTutorials as saying “We, [Free Tutorials], are a group of seven members assorted as a team
7    from different countries and cities. We are JN, SRZ aka SunRiseZone, Letap, Lihua Google Drive,
8    Kaya, Zinnia, Faiz MeemBazooka.” Andy Maxwell, “Udemy Targets ‘Pirate’ Site Giving Away its
9    Paid Courses For Free, TORRENTFREAK, January 29, 2018, https://torrentfreak.com/udemy-targets-
10   pirate-site-giving-away-its-paid-courses-for-free-180129/ (accessed on September 25, 2018).
11          24.      Upon information and belief, two of the John Does are Siraj Patel and Zeeshan
12   Qureshi.
13                                       JURISDICTION AND VENUE
14          25.     This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.
15   §§ 1331 and 1338 because they arise under the Copyright Act, 17 U.S.C. §§ 101 et seq. as well as
16   Plaintiffs’ claims under section 39 of the Lanham Act, 15 U.S.C. § 1121.
17          26.     Personal jurisdiction over Defendants is proper because they have each purposefully
18   directed their conduct towards, and have purposefully availed themselves of the privileges of
19   conducting business activities within, the State of California by, among other things, offering the
20   Course Material over the Internet to visitors to the Infringing Website in the State of California and
21   the Northern District of California, selling subscriptions to residents of the State of California and the
22   Northern District of California, and selling advertisements to entities based in the State of California
23   and the Northern District of California, and injuring Plaintiffs in this State and in this District.
24          27.     Venue is proper in this District under 28 U.S.C. §§ 1391(b).
25

26

27

28

                                                     -6-
                                                 COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 7 of 164



1                                         FACTUAL BACKGROUND
2       A. Udemy’s Business and the Intellectual Property Rights of Udemy and The Named
3           Udemy Instructors
4           28.     Udemy is a marketplace platform for learning and teaching online where Instructors
5    can post Courses that customers can pay a course fee to access. Instructors post Courses on an array
6    of subjects including, but not limited to, design, marketing, academics, and languages.
7           29.     By agreement, Instructors, including the Named Udemy Instructors, grant Udemy a
8    right and license to reproduce, distribute, publicly perform, offer, market and otherwise use and
9    exploit any Courses they post to Udemy’s website, mobile applications, TV applications, Application
10   Programming Interfaces (“APIs”), or other related services (collectively, the “Services”), and
11   sublicense their Courses to registered users of the Services (“Users”).
12          30.     The Named Udemy Instructors each posted Courses to the Services consisting of
13   Content, Course Titles, and Course Descriptions. The Named Udemy Instructors have submitted
14   applications for copyright registration to the United States Copyright Office for the Courses listed in
15   Exhibit A (the “Named Courses”). The Named Courses are only a small subset of the Courses that
16   Udemy makes available through the Services.
17          31.     The Named Udemy Instructors also hold the trademark interests in the Instructors’
18   Names and Marks and have not granted a license to Defendants to the Named Courses, their
19   underlying Course Material, or the Instructors’ Names and Marks.
20          32.     Udemy holds interests in the Udemy Name and Marks and has not granted to
21   Defendants a license to the Udemy Name and Marks.
22          33.     Through the Services, Udemy gives Users the opportunity to enroll in Courses,
23   obtaining a limited, non-exclusive, non-transferable license to access and view the Courses, and the
24   underlying Course Material, and other associated content for which they have paid all required fees,
25   solely for their personal, non-commercial, educational purposes. By agreement, enrolling in a Course
26   does not give a User any right to reproduce, redistribute, transmit, assign, sell, broadcast, rent, share,
27   lend, modify, adapt, edit, create derivative works of, sublicense, or otherwise transfer or use the
28   Course, or the underlying Course Material, in any way without explicit written permission to do so.

                                                    -7-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 8 of 164



1              34.   Udemy spends substantial amounts of money each year on the facilities, equipment,
2    and labor necessary to operate the Services, distribute the Courses and the underlying Course
3    Material, and protect Instructors and its own intellectual property. For example, Udemy partners with
4    Link-Busters B.V. (“Link-Busters”), offering Link-Busters’ anti-piracy service to Instructors,
5    including non-Udemy Plaintiffs, to assist with removing Course Material from third party sites.
6    Udemy also works with Link-Busters to monitor proactively pirate websites and Google’s search
7    results for pirated versions of their Course Material.
8       B. Defendant FreeTutorials’ Unlawful Conduct
9              35.   FreeTutorials operates the Infringing Website, allowing visitors to the Infringing
10   Website, including Internet users in the United States, the State of California, and the Northern
11   District of California, to access unlicensed, unauthorized versions of the Courses, view unlicensed,
12   unauthorized versions of the Course Titles and Course Descriptions, and download Unauthorized
13   Torrent Links of the Content.
14             36.   Upon information and belief, FreeTutorials, acting alone or along with the John Doe
15   Defendants, reproduces, redistributes, sells, shares, transfers, and otherwise uses the Courses, the
16   Course Titles, and the Course Descriptions to visitors to the Infringing Website in the United States
17   twenty-four hours a day, seven days a week, directly infringing Plaintiffs’ public performance rights
18   and reproduction rights under U.S. copyright law without compensation to Plaintiffs.
19             37.   Upon information and belief, FreeTutorials, acting alone or with the John Doe
20   Defendants, copies the Course Material, including Content, from Udemy’s servers in the United
21   States.
22             38.   Upon information and belief, FreeTutorials, acting alone or with the John Doe
23   Defendants, operates the Infringing Website, which publishes Unauthorized Course Pages with
24   replicas of Udemy Courses, offering unauthorized, unlicensed near-exact copies of Course Titles and
25   Course Descriptions as well as links to Unauthorized Torrent Files of the Content. Defendants have
26   designed and operated the Infringing Website solely to distribute the Courses, and underlying Course
27   Material, without authorization; there is no non-Udemy content included on the Infringing Website.
28

                                                    -8-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 9 of 164



1           39.     FreeTutorials advertises the Infringing Website through Google search results as a
2    website where users can “Download Udemy Paid Courses For Free” (“Google Search Result”). See
3    Exhibit C.
4           40.     FreeTutorials explicitly invites users of the Infringing Website to “request a course”
5    from Udemy’s Services, providing a form that specifically asks for the “Name of the Course at
6    Udemy Website” and “Course Link to Udemy Website.” See Exhibit D. Upon information and belief,
7    in response to such a request or as otherwise determined by Defendants, FreeTutorials, acting alone
8    or with the John Doe Defendants posts an Unauthorized Course Page for a Course. Upon information
9    and belief, FreeTutorials does not provide a mechanism by which visitors to the Infringing Website
10   can post Unauthorized Course Pages on the Infringing Website. Rather, “FTU” posts all
11   Unauthorized Course Pages.
12          41.     Upon information and belief, FreeTutorials, acting alone or with the John Doe
13   Defendants, is FTU. FreeTutorials displays “FTU” as an acronym in large letters at the top of each
14   page on the Infringing Website. Upon information and belief, there is no mechanism for visitors to
15   the Infringing Website to post or upload content; they can only request that FTU add a specific
16   Udemy Course and comment on posted course pages.
17          42.     The Infringing Website’s Unauthorized Course Pages include a Course Title and
18   Course Description copied verbatim from Udemy’s Services along with links to download
19   Unauthorized Torrent Files of the Content. Upon information and belief, FreeTutorials, acting alone
20   or with John Doe Defendants, capture entire Courses from the Services and publish them as
21   Unauthorized Torrent Files. Upon information and belief, the Unauthorized Torrent Files available on
22   the Infringing Website which permit the distribution of the Content are hosted on a website with the
23   same web domain as the Infringing Website, www.freetutorials.com.
24          43.     As of this filing, FreeTutorials, through the Infringing Website, is offering
25   Unauthorized Course Pages that are reproducing, redistributing, sharing, transferring, or otherwise
26   using the Named Courses, and their underlying Course Material.
27          44.     FreeTutorials has no preexisting relationship with or legitimate ownership or
28   possessory interest in the Named Courses, including their Course Material.

                                                   -9-
                                               COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 10 of 164



1           45.     Currently, as of this filing, FreeTutorials, through the Infringing Website, offers
2    Unauthorized Course Pages and Unauthorized Torrent Links that are exploiting the Instructors’
3    Names and Marks. Upon information and belief, FreeTutorials, acting in concert with a common
4    purpose and scheme, exploit and reproduce the Instructors’ Names and Marks without permission
5    and without compensation to Plaintiffs.
6           46.     Currently, as of this filing, FreeTutorials, through the Infringing Website, is exploiting
7    the Udemy Name and Marks. Upon information and belief, FreeTutorials, acting in concert with a
8    common purpose and scheme, exploit and reproduce the Udemy Name and Marks without
9    permission and without compensation to Udemy.
10          47.     Currently, as of this filing, FreeTutorials monetizes the Infringing Website by selling
11   advertisements on the Infringing Website. FreeTutorials partners with Google, LLC through its
12   DoubleClick services, to offer advertisements for third-party companies, including, but not limited to,
13   companies with a principal place of business in the State of California, like PayPal Holdings, Inc.,
14   Adobe, Inc., Alphabet Inc. (parent company of Google LLC), and the Hewlett Packard Company. See
15   Exhibit E.
16          48.     Previously, FreeTutorials sold its visitors monthly memberships and charged visitors
17   individual course fees to access the Courses. See Exhibit F.
18          49.     Before filing this lawsuit, Udemy sent several communications to FreeTutorials. On
19   behalf of Udemy, the undersigned put FreeTutorials on notice of its infringement by email on
20   December 6, 2017 and February 1, 2018. See Exhibit G. These notices, sent under 17 U.S.C. §
21   512(c)(3)(A) of the Digital Millennium Copyright Act (“DMCA”), and according to the instructions
22   posted on the Infringing Website in its DMCA Policy, requested the removal of certain Courses on
23   the Infringing Website.
24          50.     According to a blog post on TorrentFreak, a spokesperson associated with
25   FreeTutorials admitted to willfully ignoring the DMCA Notices.
26          51.     FreeTutorials has, in fact, willfully ignored DMCA Notices.
27          52.     Moreover, on March 14, 2018, Udemy sent a cease-and-desist letter to FreeTutorials
28   as well as the two individuals, which, upon information and belief, Plaintiffs believe to be two of the

                                                  -10-
                                               COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 11 of 164



1    John Doe Defendants, demanding that FreeTutorials stop infringing Udemy and its Instructors’ rights
2    in the Courses and underlying Course Material, which, in addition to being unlawful, violated the
3    Udemy Terms of Use that the named individuals agreed to when registering for Udemy’s Services.
4    See Exhibit H.
5           53.       Despite receipt of these notices, Defendants continue to operate the Infringing
6    Website, deliberately and blatantly offering the Courses and underlying Course Material over the
7    Internet to United States visitors to the Infringing Website without permission and without
8    compensation to Plaintiffs.
9           FreeTutorials Has Significant Contacts with the Forum
10          54.       FreeTutorials has purposefully directed its infringing conduct alleged above towards,
11   and has purposefully availed itself of the privileges of conducting business activities within, the
12   United States, the State of California, and the Northern District of California
13          55.       As of the date of this filing, FreeTutorials’ own Terms of Use, displayed at
14   https://www.freetutorials.eu/terms-of-use-1/, select the laws of California and the United States as the
15   governing law and explicitly state:
16          The Site is controlled and operated by Non-Profit Organization from its offices in
17          the State of California. The domain of the website is registered in the United States
18          and the Site is hosted in the United States. The intended audience for this site
19          consists of individuals in the United States only. We makes [sic] no representation
20          that any of the materials or the services to which you have been given access are
21          available or appropriate for use in other locations. Your use of or access to the Site
22          should not be construed as ours purposefully availing itself of the benefits or
23          privilege of doing business in any state or jurisdiction other than California and the
24          United States.
25   See Exhibit I.
26          56.       The Course Material which FreeTutorials has copied is stored on Udemy’s servers
27   within the United States and specifically within this District.
28

                                                    -11-
                                                 COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 12 of 164



1           57.     FreeTutorials conducts business throughout the United States, including within the
2    Northern District of California, through the operation of the fully interactive and commercial
3    Infringing Website. FreeTutorials advertises, promotes, and, in the past has offered for sale and sold
4    memberships and access to content to customers within the State of California and the Northern
5    District of California through the fully interactive commercial Infringing Website. FreeTutorials has
6    purposefully directed its illegal activities towards consumers in California through that
7    advertisement, promotion, offering for sale, and sale of access to Courses into the State of California
8    and the Northern District of California, harming Plaintiffs in this State and this District. Moreover, as
9    of the date of this filing, FreeTutorials’ own Terms of Use state that “This Site is intended for use by
10   individuals based in the United States of America.”
11          58.     Upon information and belief, many customers in the State of California and the
12   Northern District of California have visited the Infringing Website, accessed a Course without
13   authorization, and made a payment to FreeTutorials for a membership or access to a Course from
14   FreeTutorials through the fully interactive and commercial Infringing Website.
15          59.     Upon information and belief, FreeTutorials has hired a third-party vendor, Cloudflare,
16   Inc., a corporation with its principal place of business in this District to provide content delivery
17   network services, denial-of-service mitigation, Internet security, and domain name server services.
18                                                COUNT ONE
19                                DIRECT COPYRIGHT INFRINGEMENT
20          60.     Plaintiffs hereby incorporate by reference and reallege each and every allegation of
21   Paragraphs 1 through 59 above.
22          61.     The Defendants, or some of them, have directly infringed and will continue to directly
23   infringe Plaintiffs’ copyrights and exclusive rights by publicly performing, reproducing, and
24   distributing the Named Courses and underlying Course Material.
25          62.     The Content and Course Descriptions of the Named Courses are original audiovisual
26   works that have been fixed in a tangible medium of expression and constitute copyrightable subject
27   matter within the meaning of 17 U.S.C. § 102.
28

                                                   -12-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 13 of 164



1           63.     The Named Udemy Instructors have submitted applications for copyright registration
2    for the Named Courses.
3           64.     Under 17 U.S.C. § 106, Plaintiffs own the exclusive rights to reproduce the Content
4    and Course Descriptions of the Named Courses, to distribute copies of the Content of the Named
5    Courses to the public, to publicly perform the Content of the Named Courses, to publicly display the
6    Content and Course Descriptions of the Named Courses, and to make derivative works based on the
7    Content and Course Descriptions of the Named Courses. Under 17 U.S.C. § 106, Plaintiffs also own
8    the exclusive rights to authorize others to exercise those rights.
9           65.     By the actions alleged above, the Defendants have directly infringed and will continue
10   to directly infringe Plaintiffs’ copyrights and exclusive rights in the Content and Course Descriptions
11   of the Named Courses by unlawfully reproducing and distributing or authorizing others to reproduce
12   and distribute the Content of the Named Courses in the United States, in violation of Plaintiffs’
13   exclusive rights under 17 U.S.C. § 106.
14          66.     By the actions alleged above, the Defendants have directly infringed and will continue
15   to directly infringe Plaintiffs’ copyrights and exclusive rights in the Content of the Named Courses by
16   unlawfully publicly performing, or authorizing others to publicly perform the Content of the Named
17   Courses in the United States, in violation of Plaintiffs’ exclusive rights under 17 U.S.C. § 106.
18          67.     By the actions alleged above, the Defendants have directly infringed and will continue
19   to directly infringe Plaintiffs’ copyrights and exclusive rights in the Content and Course Descriptions
20   of the Named Courses by unlawfully publicly displaying or authorizing others to publicly display the
21   Content of the Named Courses in the United States, in violation of Plaintiffs’ exclusive rights under
22   17 U.S.C. § 106.
23          68.     Defendants engaged in these acts without Plaintiffs’ authorization or consent and these
24   acts alleged above are not otherwise permissible under the Copyright Act.
25          69.     The Defendants committed the previously alleged acts willfully and with full
26   knowledge of and conscious disregard for Plaintiffs’ copyrights and exclusive rights in and to the
27   Content of the Named Courses.
28

                                                   -13-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 14 of 164



1           70.     Plaintiffs have a right to recover Defendants’ profits attributable to infringement of the
2    Content of the Named Courses and Plaintiffs’ damages therefrom, or, at Plaintiffs’ election, statutory
3    damages of up to $150,000 per work under 17 U.S.C. § 504. At present, Plaintiffs have registrations
4    for 30 works that they have identified as being infringed, entitling Plaintiffs to seek up to $4,500,000
5    in statutory damages.
6           71.     Plaintiffs are also entitled to recover from the Defendants costs and attorneys’ fees
7    under 17 U.S.C. § 505.
8           72.     The foregoing acts of infringement by Defendants are causing and, unless enjoined
9    and restrained by this Court, will continue to cause Plaintiffs great and irreparable injury that cannot
10   fully be compensated for or measured in money damages. Plaintiffs have no adequate remedy at law.
11   Under 17 U.S.C. § 502, Plaintiffs are entitled to preliminary and permanent injunctions prohibiting
12   further infringements of the Copyrighted Works and their exclusive rights under the Copyright Act
13   by Defendants.
14          73.     If one or more of the Defendants claims that another Defendant is responsible for the
15   infringements described above, upon information and belief, such Defendant is subject to alter ego
16   liability for the acts of infringement alleged herein. Upon information and belief, there is a unity of
17   interest and ownership among Defendants such that one or more of the Defendants is an alter ego of
18   the other Defendants. Upon information and belief, one or more of the Defendants exert domination
19   and control over one or more of the other Defendants. Upon information and belief, one or more of
20   the Defendants is used as a shell for one or more of the other Defendants’ actions. Observance of the
21   corporate form would lead to an inequitable result because it would sanction the Defendants’
22   infringements of Plaintiffs’ copyrights and exclusive rights in the Content of the Named Courses and
23   other unlawful acts, and would allow another Defendant to avoid liability.
24                                               COUNT TWO
25                            SECONDARY COPYRIGHT INFRINGEMENT
26          74.     Plaintiffs hereby incorporate by reference and reallege each and every allegation of
27   Paragraphs 1 through 73 above.
28

                                                   -14-
                                                COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 15 of 164



1           75.       The Defendants have directly infringed and will continue to directly infringe
2    Plaintiffs’ copyrights and exclusive rights by publicly performing, reproducing, and distributing the
3    Named Courses and underlying Course Material in the United States.
4           76.       Visitors of the Infringing Website have directly infringed and will continue to directly
5    infringe Plaintiffs’ copyrights exclusive rights by downloading Unauthorized Torrent Files in the
6    United States.
7           77.       Each of the Defendants is secondarily liable under the Copyright Act for inducing the
8    infringing acts committed by the other Defendants and visitors of the Infringing Website. As set forth
9    above, the Defendants operate the Infringing Website with the object of promoting its use to infringe
10   Courses, including but not limited to the Named Courses and underlying Course Material, thereby
11   causing continuing infringements of Plaintiffs’ copyrights and exclusive rights in the Named Courses
12   and underlying Course Material by other Defendants and visitors of the Infringing Website. Through
13   this purposeful conduct, Defendants knowingly and intentionally induce unauthorized public
14   performances, reproductions, and distributions by other Defendants or by visitors of the Infringing
15   Website in the United States of copyrighted material, including but not limited to the Named Courses,
16   in violation of Plaintiffs’ exclusive rights under 17 U.S.C. § 106.
17          78.       Each Defendant is also secondarily liable as a contributory infringer for materially
18   contributing to, aiding, and assisting the infringing acts committed by the other Defendants and by
19   visitors of the Infringing Website. Each Defendant has actual and constructive knowledge of specific
20   infringing activity carried out by the other Defendants and by visitors of the Infringing Website.
21   Through their operation of the Infringing Website, with knowledge of specific acts of infringement,
22   each Defendant knowingly causes, or otherwise materially contributes to unauthorized public
23   performances, reproductions, and distributions by other Defendants and by visitors of the Infringing
24   Website in the United States of copyrighted material, including but not limited to the Named Courses,
25   in violation of Plaintiffs’ exclusive rights under 17 U.S.C. § 106.
26          79.       Each Defendant is additionally liable for vicarious infringement as to the infringing
27   actions of other Defendants and visitors of the Infringing Website because, on information and belief,
28   (a) each Defendant has the right and ability to control the infringers’ acts, and (b) each Defendant

                                                    -15-
                                                 COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 16 of 164



1    receives a direct financial benefit from the infringing activity. Each Defendant is therefore
2    vicariously liable for unauthorized public performances, reproductions, and distributions by other
3    Defendants and visitors of the Infringing Website in the United States of copyrighted material,
4    including but not limited to the Named Courses, in violation of Plaintiffs’ exclusive rights under 17
5    U.S.C. § 106. The Defendants committed the foregoing acts willfully and with full knowledge and
6    conscious disregard of Plaintiffs’ copyrights and exclusive rights in and to the Named Courses.
7            80.        Plaintiffs are entitled to recover from the Defendants the profits made by them from
8    infringements of Plaintiffs’ copyrights and exclusive rights in the Named Courses and Plaintiffs’
9    damages therefrom, or, at Plaintiffs’ election, statutory damages pursuant to 17 U.S.C. § 504.
10           81.        Plaintiffs are also entitled to recover from the Defendants costs and attorneys’ fees
11   pursuant to 17 U.S.C. § 505.
12           82.        The foregoing acts by the Defendants are causing and, unless enjoined and restrained
13   by this Court, will continue to cause Plaintiffs great and irreparable injury that cannot fully be
14   compensated for or measured in money damages. Plaintiffs have no adequate remedy at law.
15   Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent injunction prohibiting further
16   infringements of the Named Courses and their exclusive rights under the Copyright Act by the
17   Defendants.
18           83.        To the extent that one or more of the Defendants claims that another Defendant is
19   responsible for the secondary infringements described above, upon information and belief, such
20   Defendant is subject to alter ego liability for the acts of secondary infringement alleged herein. Upon
21   information and belief, there is a unity of interest and ownership among the Defendants such that one
22   or more of the Defendants is an alter ego of the other Defendants. Upon information and belief, one
23   or more of the Defendants exert domination and control over one or more of the other Defendants.
24   Upon information and belief, one or more of the Defendants is used as a shell for one or more of the
25   other Defendants’ actions. Observance of the corporate form would lead to an inequitable result
26   because it would sanction the Defendants’ infringements of Plaintiffs’ copyrights and exclusive rights
27   in the Content of the Named Courses and other unlawful acts, and would allow another Defendant to
28   avoid liability.

                                                      -16-
                                                   COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 17 of 164



1                                               COUNT THREE
2        DIRECT TRADEMARK INFRINGEMENT OF THE INSTRUCTORS’ NAMES AND
3                                                   MARKS
4           84.     Plaintiffs hereby incorporate by reference and reallege each and every allegation of
5    Paragraphs 1 through 83 above.
6           85.     The Named Udemy Instructors have used the Instructors’ Names and Marks in
7    commerce in connection with their Courses.
8           86.     Defendants have both actual and constructive knowledge of the Named Udemy
9    Instructors’ ownership of and rights in the federally registered marks.
10          87.     Defendants offer their Unauthorized Course Pages and Unauthorized Torrent Files
11   under the infringing marks in the same channels of trade as those in which the Named Udemy
12   Instructors’ legitimate Courses are offered.
13          88.     Defendants’ infringement of the Instructors’ Names and Marks is likely to cause and
14   has caused, confusion, deception, or mistake as to affiliation, connection, or association of the
15   Unauthorized Course Pages and Unauthorized Torrent Files with the Named Udemy Instructors and
16   constitute trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C.
17   § 1114(1).
18          89.     Defendants’ actions constitute knowing, deliberate, and willful infringement of the
19   Named Udemy Instructors’ federally registered marks. The knowing and intentional nature of the acts
20   set forth herein renders this an exceptional case under 15 U.S.C. § 1117(a).
21          90.     Defendants’ acts have caused and, unless these acts are restrained by this Court, will
22   continue to cause, the Named Udemy Instructors to suffer irreparable injury that cannot fully be
23   compensated for or measured in money damages.
24          91.     The Named Udemy Instructors have no adequate remedy at law and are entitled to a
25   permanent injunction prohibiting further infringements of the Instructors’ Names and Marks.
26                                              COUNT FOUR
27          FALSE REPRESENTATION OF THE INSTRUCTORS’ NAMES AND MARKS
28

                                                   -17-
                                                COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 18 of 164



1           92.     Plaintiffs hereby incorporate by reference and reallege each and every allegation of
2    Paragraphs 1 through 91 above.
3           93.     Defendants have deliberately and willfully attempted to trade on the Instructors’
4    Names and Marks and hard-earned goodwill in those names and marks and the reputation established
5    in relation to those names and marks, in order to confuse consumers as to the origin and sponsorship
6    of Defendants’ Unauthorized Course Pages and Unauthorized Torrent Files as those of the Named
7    Udemy Instructors.
8           94.     Defendants’ unauthorized and tortious conduct has also deprived and will continue to
9    deprive the Named Udemy Instructors of the ability to control the consumer perception of their
10   products and services offered under the Instructors’ Names and Marks, placing the valuable
11   reputation and goodwill of the Named Udemy Instructors in the hands of Defendants.
12          95.     Defendants’ conduct is likely to cause confusion, mistake or deception as to the
13   affiliation, connection or association of Defendants and their Unauthorized Course Pages and
14   Unauthorized Torrent Files with the Named Udemy Instructors, and as to the origin, sponsorship or
15   approval of Defendants and their Unauthorized Course Pages and Unauthorized Torrent Files, in
16   violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1).
17          96.     Defendants’ acts have caused and, unless these acts are restrained by this Court, will
18   continue to cause, the Named Udemy Instructors to suffer irreparable injury that cannot fully be
19   compensated for or measured in money damages.
20          97.     The Named Udemy Instructors have no adequate remedy at law and are entitled to a
21   permanent injunction prohibiting further false representation of the Instructors’ Names and Marks.
22                                               COUNT FIVE
23                    DILUTION OF THE INSTRUCTORS’ NAMES AND MARKS
24          98.     Plaintiffs hereby incorporate by reference and reallege each and every allegation of
25   Paragraphs 1 through 97 above.
26          99.     The Instructors’ Names and Marks are famous and distinctive and are entitled to
27   protection against dilution by blurring or tarnishment.
28

                                                  -18-
                                               COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 19 of 164



1           100.    Defendants commenced use of the Instructors’ Names and Marks in commerce after
2    the Instructors’ Names and Marks had become famous and distinctive.
3           101.    Defendants’ use of the Instructors’ Names and Marks in connection with the
4    Unauthorized Course Pages and Unauthorized Torrent Files has lessened and will continue to lessen
5    the capacity of the Named Udemy Instructors’ famous and distinctive names and marks to distinguish
6    their content from those of others, and has diluted the distinctive quality of the Named Udemy
7    Instructors’ famous and distinctive names and marks.
8           102.    Defendants’ acts constitute dilution in violation of Section 43(a) of the Lanham Act,
9    15 U.S.C. § 1125(c).
10          103.    Defendants’ acts have caused and, unless these acts are restrained by this Court, will
11   continue to cause, Udemy to suffer irreparable injury that cannot fully be compensated for or
12   measured in money damages.
13          104.    The Named Udemy Instructors have no adequate remedy at law and are entitled to a
14   permanent injunction prohibiting further dilution of the Instructors’ Names and Marks.
15                                               COUNT SIX
16        DIRECT TRADEMARK INFRINGEMENT OF THE UDEMY NAME AND MARKS
17          105.    Plaintiffs hereby incorporate by reference and reallege each and every allegation of
18   Paragraphs 1 through 104 above.
19          106.    Defendants’ unauthorized use of the Udemy Name and Marks in connection with the
20   solicitation of potential visitors through the Google Search Result constitutes use in commerce which
21   infringes Udemy’s exclusive rights in its federal-registered marks and is likely to cause, and has
22   caused, confusion, deception, or mistake as to the source of the Infringing Website.
23          107.    Defendants’ acts, namely, the unauthorized, willful use of the Udemy Name and
24   Marks in the Google Search Result, constitute trademark infringement in violation of Section 32(1) of
25   the Lanham Act, 15 U.S.C. § 1114(1).
26          108.    Defendants’ acts have caused and, unless these acts are restrained by this Court, will
27   continue to cause, Udemy to suffer irreparable injury that cannot fully be compensated for or
28   measured in money damages.

                                                  -19-
                                               COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 20 of 164



1           109.    Udemy has no adequate remedy at law and is entitled to a permanent injunction
2    prohibiting further infringement of the Udemy Names and Marks.
3                                              COUNT SEVEN
4                  FALSE REPRESENTATION OF THE UDEMY NAME AND MARKS
5           110.    Plaintiffs hereby incorporate by reference and reallege each and every allegation of
6    Paragraphs 1 through 109 above.
7           111.    Defendants’ use of the Udemy Name and Marks in connection with the solicitation of
8    potential visitors through the Google Search Result conveys the misleading commercial impression to
9    the public that the Infringing Website and its Unauthorized Course Pages are approved by, sponsored
10   by, or are somehow affiliated or connected with Udemy.
11          112.    Defendants’ acts, namely, the unauthorized, willful use of the Udemy Name and
12   Marks in the Google Search Result, constitute a false designation of origin and false description and
13   representation in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
14          113.    Defendants’ acts have caused and, unless these acts are restrained by this Court, will
15   continue to cause, Udemy to suffer irreparable injury that cannot fully be compensated for or
16   measured in money damages.
17          114.    Udemy has no adequate remedy at law and is entitled to a permanent injunction
18   prohibiting further false representation of the Udemy Names and Marks.
19                                             COUNT EIGHT
20                          DILUTION OF THE UDEMY NAME AND MARKS
21          115.    Plaintiffs hereby incorporate by reference and reallege each and every allegation of
22   Paragraphs 1 through 114 above.
23          116.    Defendants’ use of the Udemy Name and Marks in connection with the solicitation of
24   potential visitors through the Google Search Result has lessened and will continue to lessen the
25   capacity of Udemy’s famous and distinctive marks to distinguish Udemy’s Courses from those of
26   others, and has diluted the distinctive qualify of Udemy’s famous and distinctive marks.
27          117.    Defendants’ acts constitute dilution in violation of Section 43(a) of the Lanham Act,
28   15 U.S.C. § 1125(c).

                                                  -20-
                                               COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 21 of 164



1              118.   Defendants’ acts have caused and, unless these acts are restrained by this Court, will
2    continue to cause, Udemy to suffer irreparable injury that cannot fully be compensated for or
3    measured in money damages.
4              119.   Udemy has no adequate remedy at law and is entitled to a permanent injunction
5    prohibiting further dilution of the Udemy Names and Marks.
6                                                 COUNT NINE
7                                  CALIFORNIA UNFAIR COMPETITION
8              120.   Plaintiffs hereby incorporate by reference and reallege each and every allegation of
9    Paragraphs 1 through 119 above.
10             121.   Section 17200 of the California Business & Professions Code (“Unfair Competition
11   Law”) prohibits any “unlawful, “unfair,” and “fraudulent” business practice.
12             122.   Section 17204 allows “any person acting for the interests of itself, its members, or the
13   general public” to prosecute a civil action for violation of the Unfair Competition Law.
14             123.   Defendants have violated § 17200’s prohibition against engaging in an unlawful act or
15   practice by, inter alia, violating Udemy’s trademark rights and infringing the Instructors’ copyright
16   rights.
17             124.   Defendants have violated § 17200’s prohibition against engaging in an unfair act or
18   practice by deceiving Udemy’s potential customers, giving the false impression that the Infringing
19   Website and Unauthorized Course Pages are sponsored by, endorsed by, or associated with Udemy
20   and its Instructors.
21             125.   Defendants have violated § 17200’s prohibition against engaging in a fraudulent
22   business act or practice by violating Udemy’s trademark rights and misleading Udemy’s customers
23   into thinking that the Infringing Website and Unauthorized Course Pages are associated with Udemy
24   and its Instructors.
25             126.   Defendants’ deliberate use of the Udemy Names and Marks in connection with the
26   Infringing Website is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
27   connection, or association of the Infringing Website with Udemy, or as to the origin, sponsorship, or
28   approval of the Infringing Website and Unauthorized Course Pages.

                                                    -21-
                                                 COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 22 of 164



1           127.    Defendants have also violated § 17200’s prohibition against engaging in a fraudulent
2    business act or practice by materially representing in its Terms of Use that the Infringing Website “is
3    controlled and operated by Non-Profit Organization from its offices in the State of California.”
4           128.    This conduct constitutes unfair competition under California law, and has caused, and
5    will continue to cause, Udemy to incur damage and Defendants to be unjustly enriched.
6           129.    By reason of the foregoing, Udemy has been and will continue to be irreparably
7    harmed and damaged. Udemy’s remedies at law are inadequate to compensate for this harm and
8    damage.
9           130.    Pursuant to California Business & Professions Code Section 17203, Udemy is entitled
10   to (a) restitution of money acquired by means of its unfair business practices, in amounts not yet
11   ascertained but to be ascertained at trial; (b) injunctive relief against Defendants’ continuation of its
12   unfair business practices; and (c) a declaration that Defendants’ business practices are unfair within
13   the meaning of the statute.
14          131.    Udemy has assumed the responsibility of enforcement of the laws and lawful claims
15   specified herein. There is a financial burden incurred in pursuing this action which is in the public
16   interest. Therefore, reasonable attorneys’ fees are appropriate pursuant to California Code of Civil
17   Procedure Section 1021.5.
18                                          PRAYER FOR RELIEF
19          WHEREFORE, Plaintiffs pray that this Court grant judgment in favor of Plaintiffs and against
20   Defendants as follows:
21             a.   Permanently enjoining Defendants and their officers, agents, servants, and employees
22   and all those in active concert or participation with them, from (i) publicly performing, publicly
23   displaying, transmitting, distributing, and/or reproducing the Courses and/or Course Material,
24   including that of the Named Courses; (ii) inducing, encouraging, causing, facilitating, and/or
25   materially contributing to the unauthorized public performance, public display, transmission,
26   distribution, and/or reproduction of the Courses and/or Course Material, including that of the Named
27   Courses by others; and (iii) distributing, selling, advertising, marketing or promoting any website,
28   including the Infringing Website, that contains, connects to, offers for download, transmits, assists in

                                                   -22-
                                                COMPLAINT
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 23 of 164



1    the transmission of, streams, hosts, provides access to, or otherwise publicly performs, directly or
2    indirectly, through any device or process, the Courses and/or Course Material, including that of the
3    Named Courses, without permission.
4             b.      Permanently enjoining Defendants and their officers, agents, servants, and employees
5    and all those in active concert or participation with them, from: (i) using the Udemy Name and Marks
6    for any commercial purposes, including, but not limited to, its Google Search Result, (ii) otherwise
7    engaging in any activity constituting infringement of the Identified Names and Marks or constituting
8    any dilution of the good will, name, or reputation of the Identified Names and Marks, or (iii)
9    engaging in unfair competition.
10            c.      Awarding Plaintiffs either Plaintiffs’ actual damages plus any profits made by
11   Defendants attributable to their violations not taken into account when computing actual damages; or
12   at Plaintiffs’ election, statutory damages, in an amount to be determined at trial;
13            d.      Awarding Plaintiffs punitive damages to the fullest extent available under the law;
14            e.      Awarding Plaintiffs treble and/or enhanced damages to the fullest extent available
15   under the law;
16            f.      Awarding Plaintiffs their costs of prosecuting this action, including reasonable
17   attorneys’ fees;
18            g.      Awarding Plaintiffs prejudgment interest at the highest legal rate allowed under law;
19            h.      Directing Defendants file with this Court within 30 days after the entry of final
20   judgment a written statement, under oath, setting forth in detail the manner in which they have
21   complied with the Judgment of the Court;
22            i.      Entering a permanent injunction providing that third-parties may not provide hosting,
23   caching, or other services related to making the Infringing Website, or any substantially similar site,
24   available to the public;
25            j.      Entering additional injunctive, specific performance, and/or other provisional
26   remedies, as appropriate, and
27            k.      Awarding Plaintiffs such other and further relief as this Court deems just, proper and
28   equitable.

                                                    -23-
                                                 COMPLAINT
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 24 of 164



1

2                                       Respectfully Submitted,
3
     DATED: January, 22 2019              ZWILLGEN LAW LLP
4

5                                     By: /s/ Alexei Klestoff
                                          Alexei Klestoff (SBN 224016)
6
                                          alexei@zwillgen.com
7                                         Attorney for Plaintiffs

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -24-
                                      COMPLAINT
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 25 of 164




         EXHIBIT A
                   Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 26 of 164


                                          NAMED COURSES

   Title of            Owner(s) of    United States   URL of Original Work            URL of Infringing
 Copyrighted           Copyrighted     Copyright                                         Material
   Work                  Work         Office Case #

Angular              Academind GmbH   1-7142399379    https://www.udemy.com/an      https://www.freetutorials.u
Essentials                                            gular-essentials-angular-2-   s/angular-essentials-
(Angular 2+ with                                      angular-4-with-typescript     angular-2-angular-4-with-
TypeScript)                                                                         typescript-1/

AWS Serverless       Academind GmbH   1-7142399458    https://www.udemy.com/a       https://www.freetutorials.u
APIs & Apps - A                                       ws-serverless-a-complete-     s/aws-serverless-apis-
Complete                                              introduction                  apps-a-complete-
Introduction                                                                        introduction-2/

Microsoft Power      Academind GmbH   1-7142399556    https://www.udemy.com/po      https://www.freetutorials.u
BI - A Complete                                       werbi-complete-               s/microsoft-power-bi-a-
Introduction                                          introduction                  complete-introduction-2/

React JS,            Academind GmbH   1-7142399507    https://www.udemy.com/an      https://www.freetutorials.u
Angular & Vue                                         gular-reactjs-vuejs-          s/react-js-vs-angular-vs-
JS - Quickstart &                                     quickstart-comparison         vue-js-quickstart-
Comparison                                                                          comparison-1/

MongoDB - The        Academind GmbH   1-7140036561    https://www.udemy.com/m       https://www.freetutorials.e
Complete                                              ongodb-the-complete-          u/mongodb-the-complete-
Developer's                                           developers-guide/             developers-guide/
Guide

Learn Flutter &      Academind GmbH   1-7140036763    https://www.udemy.com/le https://www.freetutorials.e
Dart to Build iOS                                     arn-flutter-dart-to-build-ios- u/learn-flutter-dart-to-
& Android Apps                                        android-apps/                  build-ios-android-apps/

Learn Python by      Academind GmbH   1-7141760507    https://www.udemy.com/le      https://www.freetutorials.e
Building a                                            arn-python-by-building-a-     u/learn-python-by-
Blockchain &                                          blockchain-cryptocurrency/    building-a-blockchain-
Cryptocurrency                                                                      cryptocurrency/

Nuxt.js - Vue.js     Academind GmbH   1-7141760566    https://www.udemy.com/nu      https://www.freetutorials.e
on Steroids                                           xtjs-vuejs-on-steroids/       u/nuxt-js-vue-js-on-
                                                                                    steroids-2/
                  Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 27 of 164
Angular (Full     Academind GmbH     1-7141760724   https://www.udemy.com/an     https://www.freetutorials.e
App) with                                           gular-full-app-with-         u/angular-full-app-with-
Angular Material,                                   angular-material-            angular-material-
Angularfire &                                       angularfire-ngrx/            angularfire-ngrx-2/
NgRx

CSS - The           Academind GmbH   1-7141760813   https://www.udemy.com/cs     https://www.freetutorials.e
Complete Guide                                      s-the-complete-guide-incl-   u/css-the-complete-guide-
(incl. Flexbox,                                     flexbox-grid-sass/           incl-flexbox-grid-sass-1/
Grid & Sass)

React Native -      Academind GmbH   1-7141760882   https://www.udemy.com/re     https://www.freetutorials.e
The Practical                                       act-native-the-practical-    u/react-native-the-
Guide                                               guide/                       practical-guide-2/

React 16 - The      Academind GmbH   1-7141760971   https://www.udemy.com/re     https://www.freetutorials.e
Complete Guide                                      act-the-complete-guide-      u/react-16-the-complete-
(incl. React                                        incl-redux/                  guide-incl-react-router-4-
Router 4 &                                                                       redux-2/
Redux)

Progressive Web     Academind GmbH   1-7141761190   https://www.udemy.com/pr     https://www.freetutorials.e
Apps (PWA) -                                        ogressive-web-app-pwa-       u/progressive-web-apps-
The Complete                                        the-complete-guide/          pwa-the-complete-guide-
Guide                                                                            4/

Accelerated ES6     Maximilian       1-7142499209   https://www.udemy.com/es     https://www.freetutorials.u
JavaScript          Schwarzmüller                   6-bootcamp-next-             s/accelerated-es6-
Training                                            generation-javascript        javascript-training-2/

Accelerated         Maximilian       1-7142400160   https://www.udemy.com/ja     https://www.freetutorials.u
JavaScript          Schwarzmüller                   vascript-bootcamp-2016/      s/accelerated-javascript-
Training                                                                         training-2/

Understanding       Maximilian       1-7142499278   https://www.udemy.com/un     https://www.freetutorials.u
TypeScript          Schwarzmüller                   derstanding-typescript/      s/understanding-
                                                                                 typescript-1/

Vue JS 2 - The      Maximilian       1-7142399885   https://www.udemy.com/vu     https://www.freetutorials.u
Complete Guide      Schwarzmüller                   ejs-2-the-complete-guide/    s/vue-js-2-the-complete-
(incl. Vue Router                                                                guide-incl-vue-router-
& Vuex)                                                                          vuex-1/

Angular – Styling Maximilian         1-7142400111   https://www.udemy.com/an     https://www.freetutorials.e
& Animations      Schwarzmüller                     gular-styling-animations-    u/angular-styling-
(for Angular 2                                      for-angular-2-and-angular-   animations-for-angular-2-
and Angular 4)                                      4/                           and-angular-4-2/
                   Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 28 of 164
Angular &            Maximilian             1-7142399594   https://www.udemy.com/an        https://www.freetutorials.e
NodeJS - The         Schwarzmüller                         gular-2-and-nodejs-the-         u/angular-angular-2-or-4-
MEAN Stack                                                 practical-guide/                nodejs-the-mean-stack-
Guide                                                                                      guide-4/

Angular 7            Maximilian             1-7142399846   https://www.udemy.com/th        https://www.freetutorials.e
(formerly            Schwarzmüller                         e-complete-guide-to-            u/angular-4-formerly-
Angular 2) - The                                           angular-2/                      angular-2-the-complete-
Complete Guide                                                                             guide-24/

Probability and      Jose Marcial           1-7213134214   https://www.udemy.com/pr        https://www.freetutorials.e
Statistics for       Portilla; Pierian                     obability-and-statistics-for-   u/probability-and-
Business and         Data Inc.                             business-and-data-science/      statistics-for-business-and-
Data Science                                                                               data-science/

Scala and Spark      Jose Marcial           1-7213086069   https://www.udemy.com/sc        https://www.freetutorials.u
for Big Data and     Portilla; Pierian                     ala-and-spark-for-big-data-     s/scala-and-spark-for-big-
Machine              Data Inc.                             and-machine-learning/           data-and-machine-
Learning                                                                                   learning/

Spark and Python     Jose Marcial           1-7213086126   https://www.udemy.com/sp        https://www.freetutorials.u
for Big Data with    Portilla; Pierian                     ark-and-python-for-big-         s/spark-and-python-for-
PySpark              Data Inc.                             data-with-pyspark/              big-data-with-pyspark-2/

The Complete         Jose Marcial           1-7213085809   https://www.udemy.com/th        https://www.freetutorials.u
SQL Bootcamp         Portilla; Pierian                     e-complete-sql-bootcamp/        s/the-complete-sql-
                     Data Inc.                                                             bootcamp/

Tech                 Peter Dalmaris;        1-7213006956   https://www.udemy.com/rpi       https://www.freetutorials.u
Explorations         Futureshock                           -full-stack                     s/raspberry-pi-full-stack-1/
Raspberry Pi:        Enterprises Pty. Ltd
Full Stack

Tech                 Peter Dalmaris;        1-7213006619   https://www.udemy.com/ar        https://www.freetutorials.e
Explorations™        Futureshock                           duino-sbs-17gs/                 u/tech-explorations-
Arduino Step by      Enterprises Pty. Ltd                                                  arduino-step-by-step-your-
Step: Getting                                                                              complete-guide-3/
Started

JavaScript           Colt Steele            1-7329656466   https://www.udemy.com/js-       https://www.freetutorials.e
Algorithms and                                             algorithms-and-data-            u/javascript-algorithms-
Data Structures                                            structures-masterclass/         and-data-structures-
Masterclass                                                                                masterclass/
               Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 29 of 164
The Ultimate     Colt Steele      1-7329656503   https://www.udemy.com/th   https://www.freetutorials.u
MySQL                                            e-ultimate-mysql-          s/the-ultimate-mysql-
Bootcamp: Go                                     bootcamp-go-from-sql-      bootcamp-go-from-sql-
from SQL                                         beginner-to-expert/        beginner-to-expert-1/
Beginner to
Expert

The Web          Colt Steele      1-7329656391   https://www.udemy.com/th https://www.freetutorials.u
Developer                                        e-web-developer-bootcamp/ s/the-web-developer-
Bootcamp                                                                   bootcamp-2/

The Modern       Colt Steele      1-7329656429   https://www.udemy.com/th   https://www.freetutorials.e
Python 3                                         e-modern-python3-          u/the-modern-python-3-
Bootcamp                                         bootcamp/                  bootcamp/
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 30 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7140036561




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 31 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:     MongoDB - The Complete Developer's Guide


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    September 25, 2018
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                       Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 32 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 33 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7140036763




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 34 of 164




                                                                                   Registration Number
                                                                                   *-APPLICATION-*




    Title
                         Title of Work:     Learn Flutter & Dart to Build iOS & Android Apps


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    June 25, 2016
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                         Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 35 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 36 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760507




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 37 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:     Learn Python by Building a Blockchain & Cryptocurrency


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    April 30, 2018
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                        Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 38 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 39 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760566




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 40 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:     Nuxt.js - Vue.js on Steroids


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    February 05, 2018
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                       Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 41 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 42 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760724




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 43 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:     Angular (Full App) with Angular Material, Angularfire & NgRx


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    January 22, 2018
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                           Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 44 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 45 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760813




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 46 of 164




                                                                                   Registration Number
                                                                                   *-APPLICATION-*




    Title
                         Title of Work:     CSS - The Complete Guide (incl. Flexbox, Grid & Sass)


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    March 19, 2018
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                         Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 47 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 48 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760882




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 49 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:     React Native - The Practical Guide


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    December 04, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                       Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 50 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 51 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141760971




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 52 of 164




                                                                                   Registration Number
                                                                                   *-APPLICATION-*




    Title
                         Title of Work:     React 16 - The Complete Guide (incl. React Router 4 & Redux)


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    October 23, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                           Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 53 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 54 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7141761190




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 55 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:     Progressive Web Apps (PWA) - The Complete Guide


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    September 04, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                       Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 56 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 57 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399379




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent




                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 58 of 164




                                                                                   Registration Number
                                                                                   *-APPLICATION-*




    Title
                         Title of Work:     Angular Essentials (Angular 2+ with TypeScript)


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    July 17, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                         Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 59 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 60 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399458




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 61 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:     AWS Serverless APIs & Apps – A Complete Introduction


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    June 19, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250


                                                                                                       Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 62 of 164



                              Washington, DC 20036 United States

Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 63 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399507




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 64 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:     React JS, Angular & Vue JS - Quickstart & Comparison


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    May 08, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                        Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 65 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 66 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399556




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 67 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:     Microsoft Power BI - A Complete Introducntio


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    May 08, 2017
               Nation of 1st Publication:   Germany

    Author

                     •       Author:        Academind GmbH
                      Author Created:       entire motion picture
                   Work made for hire:      Yes
                           Citizen of:      Germany
                        Domiciled in:       Germany

    Copyright Claimant

                   Copyright Claimant:      Academind GmbH
                                            Tegernseer Landstraße 75, München, 81539, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States

                                                                                                        Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 68 of 164




Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 69 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399594




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 70 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Angular & NodeJS - The MEAN Stack Guide


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    April 01, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 71 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 72 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399846




Mail Certificate


Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                          Telephone:    (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 73 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Angular 7 (formerly Angular 2) - The Complete Guide


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    February 24, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 74 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 75 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142399885




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M St. NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                         Telephone:     (202)296-3585
                            Address:    1900 M St. NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 76 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Vue JS 2 - The Complete Guide (incl. Vue Router & Vuex)


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    November 01, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)296-3585
                              Address:      1900 M St. NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 77 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 78 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142400111




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 79 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Angular – Styling & Animations (for Angular 2 and Angular 4)


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    March 27, 2017
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                           Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 80 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 81 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142400160




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 82 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Accelerated JavaScript Training


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    July 16, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 83 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 84 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142499209




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 85 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Accelerated ES6 JavaScript Training


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    July 16, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 86 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 87 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7142499278




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 88 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    Understanding TypeScript


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    September 01, 2016
               Nation of 1st Publication:   Germany

    Author

                     •          Author:     Maximilian Schwarzmüller
                         Author Created:    entire motion picture
                              Citizen of:   Germany

    Copyright Claimant

                   Copyright Claimant:      Maximilian Schwarzmüller
                                            Göttnerstraße 8, Isen, 84424, Germany
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting music

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                           Telephone:       (202)706-5230
                              Address:      1900 M Street NW
                                            Suite 250
                                            Washington, DC 20036 United States



                                                                                                          Page 1 of 2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 89 of 164



Certification

                     Name:    Zachary Lerner
                      Date:   December 13, 2018
                      Date:   December 13, 2018
                              Pending




                                                                          Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 90 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213006619




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 91 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:    Tech Explorations™ Arduino Step by Step: Getting Started


    Completion/Publication
                 Year of Completion:       2017
              Date of 1st Publication:     January 01, 2017
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Peter Dalmaris
                        Author Created:    entire motion picture
                             Citizen of:   Australia
                          Domiciled in:    Australia

    Copyright Claimant

                 Copyright Claimant:       Peter Dalmaris
                                           PO Box 22, Berowra, 2081 NSW, Australia
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
                            Address:       1900 M Street NW
                                           Suite 250
                                           Washington, DC 20036 United States

    Certification

                                 Name:     Zachary Lerner


                                                                                                        Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 92 of 164



             Date:   December 13, 2018
             Date:   December 13, 2018
                     Pending




                                                                 Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 93 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213006956




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 94 of 164




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                         Title of Work:    Tech Explorations™ Raspberry Pi: Full Stack Minibian


    Completion/Publication
                 Year of Completion:       2015
              Date of 1st Publication:     January 01, 2015
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Peter Dalmaris
                        Author Created:    entire motion picture
                             Citizen of:   Australia
                          Domiciled in:    Australia

    Copyright Claimant

                 Copyright Claimant:       Peter Dalmaris
                                           PO Box 22, Berowra, 2081 NSW, Australia
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
                            Address:       1900 M Street NW
                                           Suite 250
                                           Washington, DC 20036 United States

    Certification

                                 Name:     Zachary Lerner


                                                                                                       Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 95 of 164



             Date:   December 13, 2018
             Date:   December 13, 2018
                     Pending




                                                                 Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 96 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213085809




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 97 of 164




                                                                                Registration Number
                                                                                *-APPLICATION-*




    Title
                         Title of Work:    The Complete SQL Bootcamp


    Completion/Publication
                 Year of Completion:       2016
              Date of 1st Publication:     April 05, 2016
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Jose Portilla
                        Author Created:    entire motion picture
                             Citizen of:   United States
                          Domiciled in:    United States

    Copyright Claimant

                 Copyright Claimant:       Jose Portlla
                                           370 E. Harmon Avenue, Las Vegas, NV, 89169, United States
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
    Certification

                                 Name:     Zachary Lerner
                                  Date:    December 13, 2018
                                  Date:    December 13, 2018
                                           Pending



                                                                                                       Page 1 of 1
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 98 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213086069




Mail Certificate


Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                              Name:     Zachary Lerner
                             Email:     zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 99 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:    Scala and Spark for Big Data and Machine Learning


    Completion/Publication
                 Year of Completion:       2016
              Date of 1st Publication:     November 14, 2016
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Jose Portilla
                        Author Created:    entire motion picture
                             Citizen of:   United States
                          Domiciled in:    United States

    Copyright Claimant

                 Copyright Claimant:       Jose Portlla
                                           370 E. Harmon Avenue, Las Vegas, NV, 89169, United States
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
    Certification

                                 Name:     Zachary Lerner
                                  Date:    December 13, 2018
                                  Date:    December 13, 2018
                                           Pending



                                                                                                        Page 1 of 1
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 100 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213086126




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                              Name:     Zachary Lerner
                             Email:     zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 101 of 164




                                                                                  Registration Number
                                                                                  *-APPLICATION-*




    Title
                         Title of Work:    Spark and Python for Big Data with PySpark


    Completion/Publication
                 Year of Completion:       2017
              Date of 1st Publication:     May 04, 2017
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Jose Portilla
                        Author Created:    entire motion picture
                             Citizen of:   United States
                          Domiciled in:    United States

    Copyright Claimant

                 Copyright Claimant:       Jose Portlla
                                           370 E. Harmon Avenue, Las Vegas, NV, 89169, United States
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
    Certification

                                 Name:     Zachary Lerner
                                  Date:    December 13, 2018
                                  Date:    December 13, 2018
                                           Pending



                                                                                                        Page 1 of 1
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 102 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7213134214




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW
Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   December 13, 2018


Correspondent



                              Name:     Zachary Lerner
                             Email:     zach@zwillgen.com
                            Address:    1900 M Street NW
                                        Suite 250
                                        Washington, DC 20036 United States
             Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 103 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                         Title of Work:    Probability and Statistics for Business and Data Science


    Completion/Publication
                 Year of Completion:       2018
              Date of 1st Publication:     August 09, 2018
             Nation of 1st Publication:    United States

    Author

                    •          Author:     Jose Portilla
                        Author Created:    entire motion picture
                             Citizen of:   United States

    Copyright Claimant

                 Copyright Claimant:       Jose Portlla
                                           370 E. Harmon Avenue, Las Vegas, NV, 89169, United States
0


1
     Rights and Permissions

                 Organization Name:        ZwillGen PLLC
                              Name:        Zachary Lerner
                              Email:       zach@zwillgen.com
    Certification

                                 Name:     Zachary Lerner
                                  Date:    December 13, 2018
                                  Date:    December 13, 2018
                                           Pending




                                                                                                          Page 1 of 1
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 104 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7329656391




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW, Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   January 16, 2019


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW, Suite 250
                                        Washington, DC 20036 United States
               Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 105 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    The Web Developer Bootcamp


    Completion/Publication
                   Year of Completion:      2015
                Date of 1st Publication:    November 01, 2015
               Nation of 1st Publication:   United States

    Author

                     •          Author:     Harrison Colton Steele
                         Author Created:    entire motion picture
                              Citizen of:   United States
                           Domiciled in:    United States

    Copyright Claimant

                   Copyright Claimant:      Harrison Colton Steele
                                            8 10th Street, #2901, San Francisco, CA, 94103
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting photograph(s)

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                              Address:      1900 M Street NW, Suite 250
                                            Washington, DC 20036 United States

    Certification

                                                                                                          Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 106 of 164




            Name:    Zachary Lerner
             Date:   January 16, 2019
             Date:   January 16, 2019
                     Pending




                                                                  Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 107 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7329656429




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW, Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   January 16, 2019


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW, Suite 250
                                        Washington, DC 20036 United States
               Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 108 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    The Modern Python 3 Bootcamp


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    January 30, 2018
               Nation of 1st Publication:   United States

    Author

                     •          Author:     Harrison Colton Steele
                         Author Created:    entire motion picture
                              Citizen of:   United States
                           Domiciled in:    United States

    Copyright Claimant

                   Copyright Claimant:      Harrison Colton Steele
                                            8 10th Street, #2901, San Francisco, CA, 94103
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting photograph(s)

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                              Address:      1900 M Street NW, Suite 250
                                            Washington, DC 20036 United States

    Certification

                                                                                                          Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 109 of 164




            Name:    Zachary Lerner
             Date:   January 16, 2019
             Date:   January 16, 2019
                     Pending




                                                                  Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 110 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7329656466




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW, Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   January 16, 2019


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW, Suite 250
                                        Washington, DC 20036 United States
               Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 111 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    JavaScript Algorithms and Data Structures Masterclass


    Completion/Publication
                   Year of Completion:      2018
                Date of 1st Publication:    August 13, 2018
               Nation of 1st Publication:   United States

    Author

                     •          Author:     Harrison Colton Steele
                         Author Created:    entire motion picture
                              Citizen of:   United States
                           Domiciled in:    United States

    Copyright Claimant

                   Copyright Claimant:      Harrison Colton Steele
                                            8 10th Street, #2901, San Francisco, CA, 94103
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting photograph(s)

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                              Address:      1900 M Street NW, Suite 250
                                            Washington, DC 20036 United States

    Certification

                                                                                                          Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 112 of 164




            Name:    Zachary Lerner
             Date:   January 16, 2019
             Date:   January 16, 2019
                     Pending




                                                                  Page 2 of 2
            Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 113 of 164
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-7329656503




Mail Certificate


ZwillGen PLLC
Zachary Lerner
1900 M Street NW, Suite 250
Washington, DC 20036 United States




                            Priority:   Routine                  Application Date:   January 16, 2019


Correspondent



                 Organization Name:     ZwillGen PLLC
                              Name:     Zachary Lerner
                              Email:    zach@zwillgen.com
                            Address:    1900 M Street NW, Suite 250
                                        Washington, DC 20036 United States
               Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 114 of 164




                                                                                    Registration Number
                                                                                    *-APPLICATION-*




    Title
                          Title of Work:    The Ultimate MySQL Bootcamp: Go from SQL Beginner to Expert


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    May 15, 2017
               Nation of 1st Publication:   United States

    Author

                     •          Author:     Harrison Colton Steele
                         Author Created:    entire motion picture
                              Citizen of:   United States
                           Domiciled in:    United States

    Copyright Claimant

                   Copyright Claimant:      Harrison Colton Steele
                                            8 10th Street, #2901, San Francisco, CA, 94103
1
    Limitation of copyright claim

      Material excluded from this claim:    preexisting photograph(s)

        New material included in claim:     all other cinematographic material
1
     Rights and Permissions

                   Organization Name:       ZwillGen PLLC
                                Name:       Zachary Lerner
                                Email:      zach@zwillgen.com
                              Address:      1900 M Street NW, Suite 250
                                            Washington, DC 20036 United States

    Certification

                                                                                                          Page 1 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 115 of 164




            Name:    Zachary Lerner
             Date:   January 16, 2019
             Date:   January 16, 2019
                     Pending




                                                                  Page 2 of 2
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 116 of 164




          EXHIBIT B
                    Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 117 of 164



                                          IDENTIFIED NAMED AND MARKS

Owner of the Mark    Description of the Mark         Serial #   The Mark
Udemy, Inc.          Trademark for Udemy             87468026
                     consisting of stylized “U” to
                     the left of the word
                     “Udemy”



Udemy, Inc.          Service mark for Udemy          87468024
                     consisting of stylized “U” to
                     the left of the word
                     “Udemy”



Udemy, Inc.          Service mark for Udemy          87467978
                     consisting of stylized “U” to
                     the left of the word
                     “Udemy”



Udemy, Inc.          Service mark for Udemy          87467977
                     consisting of stylized “U” to
                     the left of the word
                     “Udemy”



Udemy, Inc.          Service mark for Udemy          87468262
                     consisting of stylized “U”
              Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 118 of 164



Udemy, Inc.    Trademark for Udemy             87468043
               consisting of stylized “U”




Udemy, Inc.    Service mark for Udemy          87468039
               consisting of stylized “U”




Udemy, Inc.    Service mark for Udemy          87468035
               consisting of stylized “U”




Udemy, Inc.    Service mark for Udemy          87468033
               consisting of stylized “U”




Udemy, Inc.    Service mark for Udemy          87468020
               consisting of stylized “U” to
               the left of the word
               “Udemy”
                          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 119 of 164



Udemy, Inc.                Character mark for    85536972
                           “Udemy”




Futureshock Enterprises    Service mark for      86965608
Pty. Ltd.                  “Tech Explorations”



Academind GmbH             Service mark for      79245679
                           “Academind”


Academind GmbH             Trademark for         79246166
                           “Academind”
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 120 of 164




          EXHIBIT C
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 121 of 164



                   GOOGLE SEARCH RESULT
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 122 of 164




          EXHIBIT D
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 123 of 164



            INVITATION TO REQUEST UDEMY COURSE
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 124 of 164




          EXHIBIT E
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 125 of 164



        ADVERTISEMENTS FOR THIRD-PARTY COMPANIES
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 126 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 127 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 128 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 129 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 130 of 164




          EXHIBIT F
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 131 of 164



     MONTHLY MEMBERSHPS AND INDIVIDUAL COURSE FEES
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 132 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 133 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 134 of 164




         EXHIBIT G
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 135 of 164
                 Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 136 of 164




                                                    1900 M Street, NW • Suite 250 • Washington, D.C. 20036
                                                                                         (202) 296-3585

                                               EXHIBIT A
   Title of             Owner(s) of          URL of Original Work                URL of Infringing Material
 Copyrighted            Copyrighted
   Work                   Work

Tech                 Peter Dalmaris;    https://www.udemy.com/rpi-full-        https://www.freetutorials.us/raspber
Explorations         Futureshock        stack                                  ry-pi-full-stack-1/
Raspberry Pi:        Enterprises Pty.
Full Stack           Ltd.; Udemy

Angular              Academind GmbH;    https://www.udemy.com/angular-         https://www.freetutorials.us/angular
Essentials           Udemy              essentials-angular-2-angular-4-with-   -essentials-angular-2-angular-4-
(Angular 2+ with                        typescript                             with-typescript-1/
TypeScript)

AWS Serverless       Academind GmbH;    https://www.udemy.com/aws-             https://www.freetutorials.us/aws-
APIs & Apps - A      Udemy              serverless-a-complete-introduction     serverless-apis-apps-a-complete-
Complete                                                                       introduction-2/
Introduction

Microsoft Power      Academind GmbH;    https://www.udemy.com/powerbi-         https://www.freetutorials.us/micros
BI - A Complete      Udemy              complete-introduction                  oft-power-bi-a-complete-
Introduction                                                                   introduction-2/

React JS,            Academind GmbH;    https://www.udemy.com/angular-         https://www.freetutorials.us/react-
Angular & Vue        Udemy              reactjs-vuejs-quickstart-comparison    js-vs-angular-vs-vue-js-quickstart-
JS - Quickstart &                                                              comparison-1/
Comparison

Accelerated ES6      Maximilian         https://www.udemy.com/es6-             https://www.freetutorials.us/acceler
JavaScript           Schwarzmüller;     bootcamp-next-generation-              ated-es6-javascript-training-2/
Training             Udemy              javascript

Accelerated          Maximilian         https://www.udemy.com/javascript-      https://www.freetutorials.us/acceler
JavaScript           Schwarzmüller;     bootcamp-2016/                         ated-javascript-training-2/
Training             Udemy

Ionic 2/ Ionic 3 -   Maximilian         https://www.udemy.com/ionic-2-         https://www.freetutorials.us/ionic-2-
Build iOS &          Schwarzmüller;     the-practical-guide-to-building-ios-   ionic-3-practical-guide-to-ios-
Android Apps         Udemy              android-apps/                          android-apps-2/
with Angular
                  Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 137 of 164
Understanding       Maximilian          https://www.udemy.com/understand      https://www.freetutorials.us/underst
TypeScript          Schwarzmüller;      ing-typescript/                       anding-typescript-1/
                    Udemy

Vue JS 2 - The      Maximilian          https://www.udemy.com/vuejs-2-        https://www.freetutorials.us/vue-js-
Complete Guide      Schwarzmüller;      the-complete-guide/                   2-the-complete-guide-incl-vue-
(incl. Vue Router   Udemy                                                     router-vuex-1/
& Vuex)

Complete Guide      Jose Marcial        https://www.udemy.com/complete-       https://www.freetutorials.us/comple
to TensorFlow       Portilla; Pierian   guide-to-tensorflow-for-deep-         te-guide-to-tensorflow-for-deep-
for Deep            Data Inc.; Udemy    learning-with-python/                 learning-with-python
Learning with
Python

Complete Python     Jose Marcial        https://www.udemy.com/complete-       https://www.freetutorials.us/comple
Bootcamp: Go        Portilla; Pierian   python-bootcamp                       te-python-bootcamp-go-from-zero-
from zero to hero   Data Inc.; Udemy                                          to-hero-in-python-1/
in Python

Data Science and    Jose Marcial        https://www.udemy.com/data-           https://www.freetutorials.us/data-
Machine             Portilla; Pierian   science-and-machine-learning-         science-and-machine-l earning-
Learning            Data Inc.; Udemy    bootcamp-with-r/                      bootcamp-with-r-1/
Bootcamp with R

Learning Python     Jose Marcial        https://www.udemy.com/learning-       https://www.freetutorials.us/learnin
for Data Analysis   Portilla; Pierian   python-for-data-analysis-and-         g-python-for-data-analysis-and-
and Visualization   Data Inc.; Udemy    visualization                         visualization-1/

Python and          Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Django Full         Portilla; Pierian   and-django-full-stack-web-            and-django-full-stack-web-
Stack Web           Data Inc.; Udemy    developer-bootcamp/                   developer-bootcamp-1/
Developer
Bootcamp

Python for Data     Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Science and         Portilla; Pierian   for-data-science-and-machine-         for-data-science-and-machine-
Machine             Data Inc.; Udemy    learning-bootcamp                     learning-bootcamp-4/
Learning
Bootcamp

Python for Data     Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Structures,         Portilla; Pierian   for-data-structures-algorithms-and-   for-data-structures-algorithms-and-
Algorithms, and     Data Inc.; Udemy    interviews/                           interviews/
Interviews!




                                                       2
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 138 of 164
Python for          Jose Marcial        https://www.udemy.com/python-        https://www.freetutorials.us/python-
Financial           Portilla; Pierian   for-finance-and-trading-algorithms   for-financial-analysis-and-
Analysis and        Data Inc.; Udemy                                         algorithmic-trading-1/
Algorithmic
Trading

Scala and Spark     Jose Marcial        https://www.udemy.com/scala-and-     https://www.freetutorials.us/scala-
for Big Data and    Portilla; Pierian   spark-for-big-data-and-machine-      and-spark-for-big-data-and-
Machine             Data Inc.; Udemy    learning/                            machine-learning/
Learning

Spark and Python    Jose Marcial        https://www.udemy.com/spark-and-     https://www.freetutorials.us/spark-
for Big Data with   Portilla; Pierian   python-for-big-data-with-pyspark/    and-python-for-big-data-with-
PySpark             Data Inc.; Udemy                                         pyspark-2/

The Complete        Jose Marcial        https://www.udemy.com/the-           https://www.freetutorials.us/the-
SQL Bootcamp        Portilla; Pierian   complete-sql-bootcamp/               complete-sql-bootcamp/
                    Data Inc.; Udemy

Zero to Deep        Jose Marcial        https://www.udemy.com/zero-to-       https://www.freetutorials.us/zero-to-
Learning with       Portilla; Pierian   deep-learning                        deep-learning-with-python-and-
Python and Keras    Data Inc.; Udemy                                         keras/

The Advanced        Colt Steele;        https://www.udemy.com/the-           https://www.freetutorials.us/the-
Web Developer       Udemy               advanced-web-developer-bootcamp      advanced-web-developer-bootcamp/
Bootcamp

The Ultimate        Colt Steele;        https://www.udemy.com/the-           https://www.freetutorials.us/the-
MySQL               Udemy               ultimate-mysql-bootcamp-go-from-     ultimate-mysql-bootcamp-go-from-
Bootcamp: Go                            sql-beginner-to-expert/              sql-beginner-to-expert-1/
from SQL
Beginner to
Expert

The Web             Colt Steele;        https://www.udemy.com/the-web-       https://www.freetutorials.us/the-
Developer           Udemy               developer-bootcamp/                  web-developer-bootcamp-2/
Bootcamp




                                                       3
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 139 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 140 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 141 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 142 of 164




         EXHIBIT H
          Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 143 of 164




                                             1900 M Street, NW • Suite 250 • Washington, D.C. 2003 6
                                                                                  (202) 296-3585

                                               March 14, 2018

Via FedEx and email

Siraj Patel
Free Tutorials
24 Waterfield Road
Bandra, Mumbai, Maharashtra, 400050, India
+91.9167688444
freetutorials.us@gmail.com
siraj.t.patel@gmail.com

Zeeshan Qureshi
followthezone@gmail.com


         Re:      Cease and Desist Infringement of Udemy Content

Dear Mr. Patel and Mr. Qureshi,

        I am counsel to Udemy, Inc. (“Udemy”) and number of its individual and corporate instructors,
Maximilian Schwazmüeller, Academind GmbH, Peter Dalmaris, Futureshock Enterprises Pty. Ltd., Jose
Marcial Portilla, and Pierian Data Inc. (“Udemy Instructors”). You are receiving this letter because you
operate www.freetutorials.us (“Free Tutorials”), a website that offers Udemy and/or Udemy Instructors’
content without authorization in violation of United States and other international copyright laws as well
as Udemy’s Terms of Use. My colleague, Zach Lerner (zach@zwillgen.com), put you on notice of this
infringement via email on December 6, 2017 and February 1, 2018 (attached as exhibits).

         Free Tutorials blatantly and willfully violates Udemy and its Instructors’ copyright interests by
distributing unauthorized copies of Udemy and its Instructors’ content.1 Free Tutorials also copies
Udemy’s and its Instructors’ course descriptions without authorization and makes them available on
Google Drive, through torrent links, and other services. You have repeatedly ignored DMCA notices
from Udemy and instructors, and publicly admitted to doing so. See “Udemy Targets ‘Pirate’ Site Giving
Away its Paid Courses for Free, TorrentFreak.com (January 29, 2018).2

        Your distribution of this content prevents Instructors from receiving compensation for their
substantial efforts in creating these courses. As a result, your infringing behavior has already subjected
Udemy and its Instructors to damages. These damages will continue to accumulate if your infringing



1
  We also have reason to believe that you also operate freeudemy.me, a website that, in addition to clearly violating
Udemy’s trademarks, previously distributed unauthorized copies of Udemy and its Instructors’ content in violation
of copyright laws, and currently redirects to www.freetutorials.us.
2
  https://torrentfreak.com/udemy-targets-pirate-site-giving-away-its-paid-courses-for-free-180129/
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 144 of 164



activities endure. Moreover, you have profited from Free Tutorials’ copyright infringement through
compensation from advertisements displayed on your website.

      In addition to your blatant copyright infringement, your actions clearly violate those provisions of
Udemy’s Terms of Use (https://www.udemy.com/terms/), which you agreed to when registering for
Udemy’s services. Those terms provide that:

                All of Your use, access and other activities relating to the Services must be in
                compliance with all applicable laws and regulations, including, without
                limitations, laws relating to copyright and other intellectual property use, and to
                privacy and personal identity.

                You may only access the Services for lawful purposes.

                You will not copy, modify, reverse engineer, reproduce, distribute, publicly
                display, publicly perform, communicate to the public, create derivative works
                from, deface, tarnish, mutilate, hack, interfere with, or otherwise use and exploit
                any Company Content, the Services or Courses or Submitted Content except as
                permitted by these Terms or the relevant Instructor as applicable.

                Udemy hereby grants You (as a User) a limited, non-exclusive, non-transferable
                license to access and use Submitted Content and Company Content, for which
                You have paid all required fees, solely for Your personal, non- commercial,
                educational purposes through the Services, in accordance with these Terms and
                any conditions or restrictions associated with particular Courses or Services. All
                other uses are expressly prohibited absent Our express written consent. You may
                not reproduce, redistribute, transmit, assign, sell, broadcast, rent, share, lend,
                modify, adapt, edit, create derivative works of, license, or otherwise transfer or
                use any Submitted Content or Company Content unless We give You explicit
                permission to do so. Submitted Content and Company Content is licensed, and
                not sold, to You. Instructors may not grant You license rights to Submitted
                Content You access or acquire through the Services and any such direct license
                shall be null and void and a violation of these Terms.

          You must, within five (5) business days of the date of this letter, permanently cease and desist
from offering Udemy and its Instructors’ content on your website (www.freetutorials.us) and any other
websites or services you own and/or control. In light of the fact that Free Tutorials is designed and
operated solely to distribute Udemy content, we demand that, within five (5) business days of the date of
this letter, you sign and certify below that you have permanently disabled access to the entire
www.freetutorials.us website. We also demand that you sign and certify below that you will neither
distribute or otherwise make available Udemy or its Instructors’ content, nor assist anyone else to do the
same, in the future on that website, any other site or service, or using any other method of distribution.

         You may return this certification to us via email (jake@zwillgen.com) or via the mailing address
listed above. If you fail to comply with these demands, Udemy is prepared to pursue appropriate legal




                                                     2
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 145 of 164



remedies. By this letter, Udemy does not waive any of its rights or remedies, which are expressly
reserved.


                                                Sincerely,




                                                Jake Sommer



Encls.




                                                    3
         Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 146 of 164



CERTIFICATION


I have read and understand the foregoing. I swear, under penalty of perjury, that I have permanently
disabled access to the entire www.freetutorials.us website and shall no longer distribute content obtained
from Udemy on that site, or any other site or using any other distribution method. I represent that I will
neither distribute or otherwise make available Udemy or its Instructors’ content, nor assist anyone else to
offer such content, in the future.


Print Name: ______________________________


Signature: ______________________________


Date: ____________




                                                    4
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 147 of 164


Zach Lerner

From:                               Zach Lerner
Sent:                               Wednesday, December 6, 2017 5:25 PM
To:                                 'freetutorials.us@gmail.com'
Subject:                            DMCA Notice on behalf of Udemy, Inc.
Attachments:                        DMCANotice_Freetutorials_combined.pdf


To Whom It May Concern:

Please see the attached DMCA Notice.

Best,
Zach Lerner


                 Zach Lerner | Attorney
                 1900 M Street NW, Suite 250
                 Washington, DC 20036
                 202 706 5230
                 Bio | Blog | LinkedIn




                                                           1
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 148 of 164
                 Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 149 of 164




                                                    1900 M Street, NW • Suite 250 • Washington, D.C. 20036
                                                                                         (202) 296-3585

                                               EXHIBIT A
   Title of             Owner(s) of          URL of Original Work                URL of Infringing Material
 Copyrighted            Copyrighted
   Work                   Work

Tech                 Peter Dalmaris;    https://www.udemy.com/rpi-full-        https://www.freetutorials.us/raspber
Explorations         Futureshock        stack                                  ry-pi-full-stack-1/
Raspberry Pi:        Enterprises Pty.
Full Stack           Ltd.; Udemy

Angular              Academind GmbH;    https://www.udemy.com/angular-         https://www.freetutorials.us/angular
Essentials           Udemy              essentials-angular-2-angular-4-with-   -essentials-angular-2-angular-4-
(Angular 2+ with                        typescript                             with-typescript-1/
TypeScript)

AWS Serverless       Academind GmbH;    https://www.udemy.com/aws-             https://www.freetutorials.us/aws-
APIs & Apps - A      Udemy              serverless-a-complete-introduction     serverless-apis-apps-a-complete-
Complete                                                                       introduction-2/
Introduction

Microsoft Power      Academind GmbH;    https://www.udemy.com/powerbi-         https://www.freetutorials.us/micros
BI - A Complete      Udemy              complete-introduction                  oft-power-bi-a-complete-
Introduction                                                                   introduction-2/

React JS,            Academind GmbH;    https://www.udemy.com/angular-         https://www.freetutorials.us/react-
Angular & Vue        Udemy              reactjs-vuejs-quickstart-comparison    js-vs-angular-vs-vue-js-quickstart-
JS - Quickstart &                                                              comparison-1/
Comparison

Accelerated ES6      Maximilian         https://www.udemy.com/es6-             https://www.freetutorials.us/acceler
JavaScript           Schwarzmüller;     bootcamp-next-generation-              ated-es6-javascript-training-2/
Training             Udemy              javascript

Accelerated          Maximilian         https://www.udemy.com/javascript-      https://www.freetutorials.us/acceler
JavaScript           Schwarzmüller;     bootcamp-2016/                         ated-javascript-training-2/
Training             Udemy

Ionic 2/ Ionic 3 -   Maximilian         https://www.udemy.com/ionic-2-         https://www.freetutorials.us/ionic-2-
Build iOS &          Schwarzmüller;     the-practical-guide-to-building-ios-   ionic-3-practical-guide-to-ios-
Android Apps         Udemy              android-apps/                          android-apps-2/
with Angular
                  Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 150 of 164
Understanding       Maximilian          https://www.udemy.com/understand      https://www.freetutorials.us/underst
TypeScript          Schwarzmüller;      ing-typescript/                       anding-typescript-1/
                    Udemy

Vue JS 2 - The      Maximilian          https://www.udemy.com/vuejs-2-        https://www.freetutorials.us/vue-js-
Complete Guide      Schwarzmüller;      the-complete-guide/                   2-the-complete-guide-incl-vue-
(incl. Vue Router   Udemy                                                     router-vuex-1/
& Vuex)

Complete Guide      Jose Marcial        https://www.udemy.com/complete-       https://www.freetutorials.us/comple
to TensorFlow       Portilla; Pierian   guide-to-tensorflow-for-deep-         te-guide-to-tensorflow-for-deep-
for Deep            Data Inc.; Udemy    learning-with-python/                 learning-with-python
Learning with
Python

Complete Python     Jose Marcial        https://www.udemy.com/complete-       https://www.freetutorials.us/comple
Bootcamp: Go        Portilla; Pierian   python-bootcamp                       te-python-bootcamp-go-from-zero-
from zero to hero   Data Inc.; Udemy                                          to-hero-in-python-1/
in Python

Data Science and    Jose Marcial        https://www.udemy.com/data-           https://www.freetutorials.us/data-
Machine             Portilla; Pierian   science-and-machine-learning-         science-and-machine-l earning-
Learning            Data Inc.; Udemy    bootcamp-with-r/                      bootcamp-with-r-1/
Bootcamp with R

Learning Python     Jose Marcial        https://www.udemy.com/learning-       https://www.freetutorials.us/learnin
for Data Analysis   Portilla; Pierian   python-for-data-analysis-and-         g-python-for-data-analysis-and-
and Visualization   Data Inc.; Udemy    visualization                         visualization-1/

Python and          Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Django Full         Portilla; Pierian   and-django-full-stack-web-            and-django-full-stack-web-
Stack Web           Data Inc.; Udemy    developer-bootcamp/                   developer-bootcamp-1/
Developer
Bootcamp

Python for Data     Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Science and         Portilla; Pierian   for-data-science-and-machine-         for-data-science-and-machine-
Machine             Data Inc.; Udemy    learning-bootcamp                     learning-bootcamp-4/
Learning
Bootcamp

Python for Data     Jose Marcial        https://www.udemy.com/python-         https://www.freetutorials.us/python-
Structures,         Portilla; Pierian   for-data-structures-algorithms-and-   for-data-structures-algorithms-and-
Algorithms, and     Data Inc.; Udemy    interviews/                           interviews/
Interviews!




                                                       2
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 151 of 164
Python for          Jose Marcial        https://www.udemy.com/python-        https://www.freetutorials.us/python-
Financial           Portilla; Pierian   for-finance-and-trading-algorithms   for-financial-analysis-and-
Analysis and        Data Inc.; Udemy                                         algorithmic-trading-1/
Algorithmic
Trading

Scala and Spark     Jose Marcial        https://www.udemy.com/scala-and-     https://www.freetutorials.us/scala-
for Big Data and    Portilla; Pierian   spark-for-big-data-and-machine-      and-spark-for-big-data-and-
Machine             Data Inc.; Udemy    learning/                            machine-learning/
Learning

Spark and Python    Jose Marcial        https://www.udemy.com/spark-and-     https://www.freetutorials.us/spark-
for Big Data with   Portilla; Pierian   python-for-big-data-with-pyspark/    and-python-for-big-data-with-
PySpark             Data Inc.; Udemy                                         pyspark-2/

The Complete        Jose Marcial        https://www.udemy.com/the-           https://www.freetutorials.us/the-
SQL Bootcamp        Portilla; Pierian   complete-sql-bootcamp/               complete-sql-bootcamp/
                    Data Inc.; Udemy

Zero to Deep        Jose Marcial        https://www.udemy.com/zero-to-       https://www.freetutorials.us/zero-to-
Learning with       Portilla; Pierian   deep-learning                        deep-learning-with-python-and-
Python and Keras    Data Inc.; Udemy                                         keras/

The Advanced        Colt Steele;        https://www.udemy.com/the-           https://www.freetutorials.us/the-
Web Developer       Udemy               advanced-web-developer-bootcamp      advanced-web-developer-bootcamp/
Bootcamp

The Ultimate        Colt Steele;        https://www.udemy.com/the-           https://www.freetutorials.us/the-
MySQL               Udemy               ultimate-mysql-bootcamp-go-from-     ultimate-mysql-bootcamp-go-from-
Bootcamp: Go                            sql-beginner-to-expert/              sql-beginner-to-expert-1/
from SQL
Beginner to
Expert

The Web             Colt Steele;        https://www.udemy.com/the-web-       https://www.freetutorials.us/the-
Developer           Udemy               developer-bootcamp/                  web-developer-bootcamp-2/
Bootcamp




                                                       3
                Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 152 of 164


Zach Lerner

From:                               Zach Lerner
Sent:                               Thursday, February 1, 2018 5:29 PM
To:                                 'freetutorials.us@gmail.com'
Subject:                            DMCA Notice on behalf of Udemy, Inc.
Attachments:                        DMCA Notice_Freetutorials_2.1.18.pdf


To Whom It May Concern:

Please see the attached DMCA Notice.

Best,
Zach Lerner


                 Zach Lerner | Attorney
                 1900 M Street NW, Suite 250
                 Washington, DC 20036
                 202 706 5230
                 Bio | Blog | LinkedIn




                                                            1
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 153 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 154 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 155 of 164
Case 3:19-cv-00363-JD Document 1 Filed 01/22/19 Page 156 of 164




           EXHIBIT I
12/6/2018                                          Terms of
                         Case 3:19-cv-00363-JD Document  1 UseFiled
                                                               | FreeTutorials.Eu
                                                                     01/22/19 Page 157 of 164




     Home             COURSES                 Request Course        Contact Us     FORUM         FREECOURS




                         Mitel Flex                                    MiCloud Flex delivers the highest
                                                                       level of performance, reliability,
                         Large Business Phone Systems                  and security.
                                                                   


     TERMS OF USE
     1. BINDING EFFECT. This is a binding agreement between you and FreeTutorials.Us (us, we, Non-Pro t
     Organization). By using the Internet site located at https://www.freetutorials.eu/ (the Site), you agree to
     abide by these Terms of Use. If at any time you nd these Terms of Use unacceptable, you must
     immediately leave the Site and cease all use of it.

     2. PRIVACY POLICY. We respect your privacy and permit you to control the treatment of your personal
     information. A complete statement of our current privacy policy can be found by clicking here. Our
     privacy policy is expressly incorporated into this Agreement by this reference.

     3. GOVERNING LAW. These Terms of Use shall be construed in accordance with and governed by the
     laws of California and the United States, without reference to rules regarding con icts of law. This Site
     intended for use by individuals based in the United States of America.

     4. MINIMUM AGE. You must be at least 18 years old to access and participate on this site. You guaran
     and warrant you are at least 18 years old and are able to enter into this Agreement from a legal
     perspective.

     5. EBOOK SIGNUPS AND MAILINGS. You have the option, but not obligation, to sign up and receive a f
     eBook from us. Should you do so, you are agreeing to receive further emailings from us of a commerci
     nature.

     6. EMAIL COMMUNICATIONS. When you contact us, you expressly consent and agree to receive emai
     responses from us. These email communications may be commercial or non-commercial in nature. No
     commercial emails may include, but are not limited to, administrative issues and announcements of
     changes to these Terms, the Privacy Policy or other site documentation.

     7. USE OF SOFTWARE. We may make certain software available to you from the Site. If you download
     software from the Site, the software, including all les and images contained in or generated by the
     software, and accompanying data (collectively, Software) are deemed to be licensed to you by us, for y
     personal, noncommercial, home use only. We does not transfer either the title or the intellectual proper
     rights to the Software, and We retains full and complete title to the Software as well as all intellectual

https://www.freetutorials.eu/terms-of-use-1/                                                                 1/8
12/6/2018         Case 3:19-cv-00363-JD Document    Terms of
                                                          1 UseFiled
                                                                | FreeTutorials.Eu
                                                                      01/22/19 Page 158 of 164
     property rights therein. You may not sell, redistribute, or reproduce the Software, nor may you decompi
     reverse-engineer, disassemble, or otherwise convert the Software to a human-perceivable form. All
     trademarks and logos are owned by Company or its licensors and you may not copy or use them in any
     manner.

     8. COMPLIANCE WITH INTELLECTUAL PROPERTY LAWS. When accessing the site, you agree to resp
     the intellectual property rights of others. Your use of the site is at all times governed by and subject to
     laws regarding copyright ownership and use of intellectual property. You agree not to upload, downloa
     display, perform, transmit, or otherwise distribute any information or content (collectively, Content) in
     violation of any third party’s copyrights, trademarks, or other intellectual property or proprietary rights.
     You agree to abide by laws regarding copyright ownership and use of intellectual property, and you sha
     be solely responsible for any violations of any relevant laws and for any infringements of third party rig
     caused by any Content you provide or transmit, or that is provided or transmitted using your User ID. Th
     burden of proving that any Content does not violate any laws or third party rights rests solely with you.
     Digital Millennium Copyright Act matters are processed pursuant to our DMCA Policy, which you may
     access via the DMCA link at the bottom of the page.

     9. INAPPROPRIATE CONTENT. You agree not to upload, download, display, perform, transmit, or
     otherwise distribute any Content that (a) is libelous, defamatory, obscene, pornographic, abusive, or
     threatening; (b) advocates or encourages conduct that could constitute a criminal offense, give rise to
     civil liability, or otherwise violate any applicable local, state, national, or foreign law or regulation; (c)
     advertises or otherwise solicits funds or is a solicitation for goods or services; or (d) provides medical
     advice to other users. We reserves the right to terminate your receipt, transmission, or other distributio
     of any such material using the site, and, if applicable, to delete any such material from its servers. We
     intends to cooperate fully with any law enforcement o cials or agencies in the investigation of any
     violation of these Terms or of any applicable laws.

     10. COMPLIANCE WITH INTELLECTUAL PROPERTY LAWS. When accessing the Site, you agree to obe
     the law and to respect the intellectual property rights of others. Your use of the Site is at all times
     governed by and subject to laws regarding copyright ownership and use of intellectual property. You
     agree not to upload, download, display, perform, transmit, or otherwise distribute any information or
     content (collectively, Content) in violation of any third party’s copyrights, trademarks, or other intellectu
     property or proprietary rights. You agree to abide by laws regarding copyright ownership and use of
     intellectual property, and you shall be solely responsible for any violations of any relevant laws and for
     any infringements of third party rights caused by any Content you provide or transmit, or that is provide
     or transmitted using your account. The burden of proving that any Content does not violate any laws o
     third party rights rests solely with you.

     11. NO WARRANTIES. WE HEREBY DISCLAIM ALL WARRANTIES. WE ARE MAKING THE SITE AVAILAB
     AS IS WITHOUT WARRANTY OF ANY KIND. YOU ASSUME THE RISK OF ANY AND ALL DAMAGE OR LO
     FROM USE OF, OR INABILITY TO USE, THE SITE OR THE SERVICE. TO THE MAXIMUM EXTENT
     PERMITTED BY LAW, WE EXPRESSLY DISCLAIM ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED,
     REGARDING THE SITE, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
     MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. WE DO NOT
     WARRANT THAT THE SITE OR THE SERVICE WILL MEET YOUR REQUIREMENTS OR THAT THE
     OPERATION OF THE SITE OR THE SERVICE WILL BE UNINTERRUPTED OR ERROR-FREE.

     12. LIMITED LIABILITY. OUR LIABILITY TO YOU IS LIMITED. TO THE MAXIMUM EXTENT PERMITTED B
     LAW, IN NO EVENT SHALL WE BE LIABLE FOR DAMAGES OF ANY KIND (INCLUDING, BUT NOT LIMITE
     TO, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, LOST PROFITS, OR LOST DATA,
     REGARDLESS OF THE FORESEEABILITY OF THOSE DAMAGES) ARISING OUT OF OR IN CONNECTION
     WITH YOUR USE OF THE SITE OR ANY OTHER MATERIALS OR SERVICES PROVIDED TO YOU BY US. Th
https://www.freetutorials.eu/terms-of-use-1/                                                                    2/8
12/6/2018          Case 3:19-cv-00363-JD Document   Terms of
                                                          1 UseFiled
                                                                | FreeTutorials.Eu
                                                                      01/22/19 Page 159 of 164
     limitation shall apply regardless of whether the damages arise out of breach of contract, tort, or any ot
     legal theory or form of action.

     13. AFFILIATED SITES. We have no control over and no liability for any third party websites or material
     We work with a number of partners whose Internet sites may be linked with the Site. Because we have
     control over the content and performance of these partner and a liate sites, we make no guarantees
     about the accuracy, currency, content, or quality of the information provided by such sites, and we
     assume no responsibility for unintended, objectionable, inaccurate, misleading, or unlawful content tha
     may reside on those sites. Similarly, from time to time in connection with your use of the Site, you may
     have access to content items (including, but not limited to, websites) that are owned by third parties. Y
     acknowledge and agree that we make no guarantees about, and assumes no responsibility for, the
     accuracy, currency, content, or quality of this third party content, and that, unless expressly provided
     otherwise, these Terms of Use shall govern your use of any and all third party content.

     14. PROHIBITED USES. We impose certain restrictions on your permissible use of the Site. You are
     prohibited from violating or attempting to violate any security features of the Site, including, without
     limitation, (a) accessing content or data not intended for you, or logging onto a server or account that y
     are not authorized to access; (b) attempting to probe, scan, or test the vulnerability of the Site, or any
     associated system or network, or to breach security or authentication measures without proper
     authorization; (c) interfering or attempting to interfere with service to any user, host, or network, includ
     without limitation, by means of submitting a virus to the Site, overloading, ooding, spamming, mail
     bombing, crashing or instituting a DDOS attack on the Site; (d) using the Site to send unsolicited e-mai
     including, without limitation, promotions, or advertisements for products or services; (e) forging any
     TCP/IP packet header or any part of the header information in any e-mail or in any posting using the Si
     or (f) attempting to modify, reverse-engineer, decompile, disassemble, or otherwise reduce or attempt t
     reduce to a human-perceivable form any of the source code used by us in providing the Site. Any violat
     of system or network security may subject you to civil and/or criminal liability.

     15. INDEMNITY. You agree to indemnify us for certain of your acts and omissions. You agree to
     indemnify, defend, and hold harmless us, its a liates, o cers, directors, employees, consultants, agen
     and representatives from any and all third party claims, losses, liability, damages, and/or costs (includi
     reasonable attorney fees and costs) arising from your access to or use of the Site, your violation of the
     Terms of Use, or your infringement, or infringement by any other user of your account, of any intellectu
     property or other right of any person or entity. We will notify you promptly of any such claim, loss, liabil
     or demand, and will provide you with reasonable assistance, at your expense, in defending any such
     claim, loss, liability, damage, or cost.

     16. COPYRIGHT. All contents of Site or Service are: Copyright © 2018 FreeTutorials.Us

     17. SEVERABILITY; WAIVER. If, for whatever reason, a court of competent jurisdiction nds any term o
     condition in these Terms of Use to be unenforceable, all other terms and conditions will remain
     unaffected and in full force and effect. No waiver of any breach of any provision of these Terms of Use
     shall constitute a waiver of any prior, concurrent, or subsequent breach of the same or any other
     provisions hereof, and no waiver shall be effective unless made in writing and signed by an authorized
     representative of the waiving party.

     18. NO LICENSE. Nothing contained on the Site should be understood as granting you a license to use
     any of the trademarks, service marks, or logos owned by us or by any third party.

     19. UNITED STATES USE ONLY. The Site is controlled and operated by Non-Pro t Organization from its
     o ces in the State of California. The domain of the website is registered in the United States and the S
     is hosted in the United States. The intended audience for this site consists of individuals in the United
https://www.freetutorials.eu/terms-of-use-1/                                                                  3/8
12/6/2018          Case 3:19-cv-00363-JD Document    Terms of
                                                           1 UseFiled
                                                                 | FreeTutorials.Eu
                                                                       01/22/19 Page 160 of 164
     States only. We makes no representation that any of the materials or the services to which you have be
     given access are available or appropriate for use in other locations. Your use of or access to the Site
     should not be construed as ours purposefully availing itself of the bene ts or privilege of doing busine
     in any state or jurisdiction other than California and the United States.

     20. AMENDMENTS. We reserves the right to amend these Terms. Should we seek to make such an
     amendment, which we determine is material in our sole discretion, we shall:

     (a) Provide you notice by email of said change 15 days prior to the change going into force, and
     (b) Publish on the home page the fact an amendment will be made.

     Should a court of competent jurisdiction rule this Amendment provision invalid, then this Amendment
     clause shall be terminated as part of this agreement. All amendments to the Terms shall be forward
     looking.




https://www.freetutorials.eu/terms-of-use-1/                                                              4/8
12/6/2018                                          Terms of
                         Case 3:19-cv-00363-JD Document  1 UseFiled
                                                               | FreeTutorials.Eu
                                                                     01/22/19 Page 161 of 164




https://www.freetutorials.eu/terms-of-use-1/                                                    5/8
12/6/2018                                          Terms of
                         Case 3:19-cv-00363-JD Document  1 UseFiled
                                                               | FreeTutorials.Eu
                                                                     01/22/19 Page 162 of 164




https://www.freetutorials.eu/terms-of-use-1/                                                    6/8
12/6/2018                                          Terms of
                         Case 3:19-cv-00363-JD Document  1 UseFiled
                                                               | FreeTutorials.Eu
                                                                     01/22/19 Page 163 of 164




https://www.freetutorials.eu/terms-of-use-1/                                                    7/8
12/6/2018                                          Terms of
                         Case 3:19-cv-00363-JD Document  1 UseFiled
                                                               | FreeTutorials.Eu
                                                                     01/22/19 Page 164 of 164
FreeTutorials.Eu © 2018 All Rights Reserved.




https://www.freetutorials.eu/terms-of-use-1/                                                    8/8
